Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 1 of 72 PageID #: 12511




                               No. 1:17-CV-11

                  UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF TEXAS
                       BEAUMONT DIVISION



                        CORTNÉ MAREESE ROBINSON,
                                                                  Petitioner,
                                      v.

                    OFFICE OF THE ATTORNEY GENERAL,
                    LORIE DAVIS, DIRECTOR TDCJ-CID,
                                                                Respondent.


                   REPLY BRIEF OF PETITIONER



                                      MAUREEN SCOTT FRANCO
                                      Federal Public Defender
                                      Western District of Texas
                                      727 E. César E. Chávez Blvd., B-207
                                      San Antonio, Texas 78206
                                      Tel.: (210) 472-6700
                                      Fax: (210) 472-4454

                                      DONNA F. COLTHARP
                                      Deputy Federal Public Defender

                                      MARINA T. DOUENAT
                                      Assistant Federal Public Defender

                                      Attorneys for Cortné Robinson
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 2 of 72 PageID #: 12512




                                     TABLE OF CONTENTS

    TABLE OF AUTHORITIES ........................................................... iv

    INTRODUCTION ............................................................................ 1
    ARGUMENTS AND AUTHORITIES ............................................. 2
    I. General Statement on Procedural Default and Motion For
       Abeyance Pursuant to Rhines v. Webber, 544 U.S. 269
       (2005). ......................................................................................... 2
    II. Robinson Requests an Evidentiary Hearing. ............................ 3
    III. Robinson Was Denied His Constitutional Right to
         Exculpatory Information When the Prosecution Withheld
         the Statement of Bradney Smith. (Pet’s Claim I)...................... 8
              Robinson seeks a stay to return to state court.
              Alternatively, this claim is not defaulted. ............................ 8
              Robinson’s Brady claim is meritorious. .............................. 10
    IV. Robinson Was Denied Due Process When the Prosecution
        Failed To Disclose the Benefits the State’s Star
        Punishment Witness Was Promised by Attorney Hagan for
        His Cooperation. (Pet’s Claim II) ............................................. 12
              The claim is not defaulted. ................................................. 12
              The claim is meritorious. .................................................... 14
    V. The State Courts’ Rejection of Robinson’s Claims
       Regarding Opinion Testimony Is Unreasonable. (Pet.
       Claim III) .................................................................................. 18
              The State Courts’ Finding That Trial Counsel Were Not
              Ineffective Was Unreasonable. ........................................... 18
              Defense counsel were ineffective for failing to object to
              improper jury argument based on the lyrics. ..................... 23




                                                      i
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 3 of 72 PageID #: 12513




             Trial counsel were ineffective for failing to offer expert
             testimony rebutting the improper opinions and
             arguments. .......................................................................... 25
    VI. Trial counsel Were Ineffective for Failing to Challenge
        Future-Dangerousness Evidence. (Pet’s Claim. IV) ................ 29
             Trial counsel failed to challenge the reliability of future
             dangerousness evidence. ..................................................... 29
             Trial counsel were ineffective for failing to present
             adequate expert testimony on Robinson’s behalf. .............. 33
             1. This claim is not defaulted. ........................................... 33
             2. The testimony would have made a difference. ............. 36

    VII. Trial Counsel Were Ineffective for Failing to
       Investigate and Present Evidence About Robinson’s
       Serous Sleep Deprivation. (Pet. Claim V(B)(1)) ...................... 39
    VIII. Trial Counsel Was Ineffective for Failing to Investigate
       Adolescent Brain Development. (Pet’s Claim VI, VII) ............ 40
             Trial counsel were ineffective. ............................................ 45

    IX. The State Courts’ Rejection of Robinson’s IAC Claims
        Regarding Evidence of Mrs. Zabokrtsky’s Sexual Assault
        Is Unreasonable........................................................................ 48
             The state courts’ findings that trial counsel were not
             ineffective for failing to object to the assault evidence
             were unreasonable. ............................................................. 49
             1. The evidence was inadmissible at trial or
                sentencing. ..................................................................... 49
             2. The evidence was inadmissible at sentencing. ............. 51
             3. The extraneous-offense evidence at both trial and
                sentencing violated Robinson’s due process
                guarantee of a fair sentencing proceeding. ................... 53




                                                   ii
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 4 of 72 PageID #: 12514




    X. Robinson Was Denied Due Process and Equal Protection of
       the Law When the Prosecutor Struck African-American
       Venire Members Because of Their Race. (Pet’s Claim IX) ...... 55
    CONCLUSION............................................................................... 59
    CERTIFICATE OF SERVICE ....................................................... 60




                                                iii
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 5 of 72 PageID #: 12515




                               TABLE OF AUTHORITIES

    Cases

    Ake v. Oklahoma,
     470 U.S. 68 (1985) ................................................................ 26, 47
    Balentine v. Stephens,
     No. 2:03-cv-00039, 2016 WL 1322435
     (N.D. Tex. Apr. 1, 2016)...................................................... 4, 7, 11
    Banks v. Dretke,
     540 U.S. 668 (2004) .............................................................. 10, 13
    Barefoot v. Estelle,
     463 U.S. 880 (1983) .................................................................... 31
    Barrientes v. Johnson,
     221 F.3d 741 (5th Cir. 2000) ........................................................ 6
    Batson v. Kentucky,
     476 U.S. 79 (1986) ................................................................ 55, 56
    Bekendam v. State,
      441 S.W.3d 295 (Tex. Crim. App. 2014) ..................................... 21
    Bouie v. City of Columbia,
      378 U.S. 347 (1964) .................................................................... 20
    Brady v. Maryland,
      373 U.S. 83 (1963) ............................................................... passim
    Brown v. Thaler,
      684 F. 3d 482 (5th Cir. 2012) ....................................................... 4
    Buck v. Davis,
     137 S. Ct. 759 (2017) ...................................................... 25, 30, 36
    Charles v. Thaler,
     629 F.3d 494 (5th Cir. 2011) ................................................ 18, 49




                                                 iv
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 6 of 72 PageID #: 12516




    Coker v. Georgia,
      433 U.S. 584 (1977) .................................................................... 51
    Coleman v. Thompson,
      501 U.S. 722 (1991) ............................................................ 6, 7, 42
    Cruz v. United States,
      No. 3:11-cv-00787-JCH, 2018 WL 1541898
      (D. Conn. Mar. 29, 2018) ............................................................ 41
    Cullen v. Pinholster,
     563 U.S. 170 (2011) ............................................................ 4, 9, 33
    Darden v. Wainwright,
     477 U.S. 168 (1986) .................................................................... 54
    Daubert v. Merrill Dow Pharmaceuticals, Inc.,
     509 U.S. 579 (1993) .............................................................. 27, 30
    Detrich v. Ryan,
     740 F.3d 1237 (9th Cir. 2013) (en banc) ...................................... 8
    Escamilla v. Stephens,
      749 F.3d 380 (5th Cir. 2014) ........................................................ 4
    Ex Parte Murphy,
      495 S.W. 3d 282 (Tex. Crim. App. 2016) .................................... 42
    Ex Parte Robinson,
      No. WR-81,583-01, 2016 WL 6610373
      (Tex. Crim. App. Nov. 9, 2016) ............................................ passim
    Ex Parte Torres,
      943 S.W.2d 469 (Tex. Crim. App. 1997) (en banc) ..................... 42
    Fields v. State,
      1 S.W.3d 687 (Tex. Crim. App. 1999) ......................................... 52
    Gholson v. Estelle,
     675 F.2d 734 (5th Cir. 1982) ...................................................... 30




                                                 v
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 7 of 72 PageID #: 12517




    Giglio v. United States,
      405 U.S. 150 (1972) ........................................................ 13, 14, 17
    Gray v. Netherland,
     518 U.S. 152 (1996) ...................................................................... 2
    Harris v. State,
     827 S.W.2d 949 (Tex. Crim. App. 1992) ..................................... 52
    Hayes v. Thaler,
     361 F. App’x 563 (5th Cir. 2010) ................................................ 56
    Hinton v. Alabama,
     571 U.S. 263 (2014) .................................................................... 39
    Jenkins v. Anderson,
      447 U.S. 231 (1980) ...................................................................... 3
    Jones v. Bagley,
      696 F.3d 475 (6th Cir. 2012) ........................................................ 9
    Jones v. Basinger,
      635 F.3d 1030 (7th Cir. 2011) .................................................... 43
    Joyner v. King,
      786 F.2d 1317 (5th Cir. 1986) .................................................... 33
    Keeney v. Tamayo-Reyes,
      504 U.S. 1 (1992) .......................................................................... 6
    Kihega v. State,
      392 S.W.3d 828 (Tex. App.—Texarkana 2013, no pet.) ............. 21
    King v. State,
      125 S.W.3d 517 (Tex. Crim. App. 2003) ..................................... 52
    Kyles v. Whitely,
     514 U.S. 419 (1995) .................................................................... 12
    Lesko v. Lehman,
      925 F.2d 1527 (3d Cir. 1991) ...................................................... 25




                                                  vi
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 8 of 72 PageID #: 12518




    Mack v. Bradshaw,
     No. 1:04 CV 829, 2011 WL 5878395
     (N.D. Ohio Nov. 23, 2011) ............................................................ 9
    Martinez v. Ryan,
     566 U.S. 1 (2012) ................................................................. passim
    Mayes v. State,
     816 S.W.2d 79 (Tex. Crim. App. 1991) ....................................... 50
    McQuiggin v. Perkins,
     569 U.S. 383 (2013) ...................................................................... 5
    Miller-El v. Dretke,
     545 U.S. 231 (2005) .................................................................... 58
    Moore v. State,
     165 S.W.3d 118 (Tex. App.—Ft. Worth 2005, no pet.)......... 50, 52
    Napue v. Illinois,
     360 U.S. 264 (1959) ........................................................ 12, 13, 17
    O’Dell v. Netherland,
      521 U.S. 151 (1997) .................................................................... 43
    Osbourn v. State,
     92 S.W.3d 531 (Tex. Crim. App. 2002) ....................................... 22
    Payne v. Tennessee,
      501 U.S. 808 (1991) .................................................................... 54
    Penry v. Lynaugh,
      492 U.S. 302 (1989) .................................................................... 38
    Reid Road Mun. Utility Dist. No. 2 v. Speedy Stop Food Stores,
      Ltd., 337 S.W.3d 846 (Tex. 2011) ............................................... 21
    Rhines v. Webber,
     544 U.S. 269 (2005) .................................................................. 2, 4
    Rhoades v. Davis,
     852 F.3d 422 (5th Cir. 2017) ...................................................... 42




                                                 vii
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 9 of 72 PageID #: 12519




    Riggins v. Nevada,
      504 U.S. 127 (1992) .................................................................... 24
    Rodriguez v. State,
     903 S.W.2d 405 (Tex. App.—Texarkana 1995, pet. ref’d) ......... 22
    Roper v. Simmons,
     543 U.S. 551 (2005) ............................................................. passim
    Sample v. Colson,
      958 F. Supp. 2d 2013, 889 (W.D. Tenn. 2013) ............................. 9
    Schlup v. Delo,
      513 U.S. 298 (1995) ...................................................................... 3
    Schriro v. Landrigan,
      550 U.S. 465 (2007) ...................................................................... 3
    Skaggs v. Parker,
      235 F.3d 261 (6th Cir. 2000) ...................................................... 47
    Smith v. Cain,
     565 U.S. 73 (2012) ................................................................ 11, 12
    Spring Co. v. Edgar,
      99 U.S. 645 (1878) ...................................................................... 31
    Strickland v. Washington,
      466 U.S. 668 (1984) ............................................................. passim
    Teague v. Lane,
      489 U.S. 288 (1989) .................................................................... 43
    Townsend v. Sain,
      372 U.S. 293 (1963),
      overruled in part on other grounds, Keeney v. Tamayo-Reyes,
      504 U.S. 1 (1992) .......................................................................... 3
    Trevino v. Thaler,
      569 U.S. 413 (2013) ...................................................................... 3




                                                  viii
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 10 of 72 PageID #: 12520




    United States v. Bagley,
     473 U.S. 667 (1985) .................................................................... 14
    United States v. Fields,
     483 F.3d 313 (2007) .................................................................... 30
    United States v. Frazier,
     387 F.3d 1244 (11th Cir. 2004) .................................................. 27
    United States v. Fulbright,
     804 F.2d 847 (5th Cir. 1986) ...................................................... 31
    Walker v. Martin,
     562 U.S. 307 (2011) .................................................................... 42
    Williams v. Taylor,
     529 U.S. 362 (2000) .................................................................... 38
    Williams v. Taylor,
     529 U.S. 420 (2000) .............................................................. 5, 6, 7
    Witherspoon v. Illinois,
     391 U.S. 510 (1968) .................................................................... 56
    Witty v. State,
     203 S.W.2d 212 (1947) ................................................................ 22
    Woods v. State,
     13 S.W.3d 100 (Tex. App.—Texarkana 2000, pet. ref’d) ........... 23
    Constitutional Provision

    Eighth Amendment,
      United States Constitution ........................................................ 40
    Statutes

    28 U.S.C. § 2254(d) .............................................................. 4, 7, 8, 9
    28 U.S.C. § 2254(d)(1) ...................................................................... 4
    28 U.S.C. § 2254(e)........................................................................... 9




                                                  ix
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 11 of 72 PageID #: 12521




    28 U.S.C. § 2254(e)(2) ............................................................. passim

    TEX. CODE CRIM. PROC. ANN. Art. 37.07, § 3(a).............................. 52
    TEX. CODE CRIM. PROC. Art. 37.071(b) ........................................... 40
    TEX. CODE CRIM. PROC. art. 39.14(b) (2009) .................................. 20
    Rules

    Texas Rule of Evidence 701 .................................................... passim
    Texas Rule of Evidence 702 ..................................................... 20, 21

    Texas Rule of Evidence 703 ........................................................... 21
    Texas Rule of Evidence 705 (2009) ................................................ 20
    Other Authorities

    ABA GUIDELINES FOR THE APPOINTMENT AND PERFORMANCE OF
     COUNSEL IN DEATH PENALTY CASES 4.1 (2003) ........................... 26
    Alan Jackson, Prosecuting Gang Cases: What Local Prosecutors
      Need to Know, 42-JUN PROSECUTOR 32 (2008) ......................... 28
    American Bar Journal, Resolution 111, Report to the House of
     Delegates, available at
     https://www.americanbar.org/content/dam/aba/images/abanews/
     mym2018res/111.pdf .................................................................. 44
    AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL
     MANUAL OF MENTAL DISORDERS 645–50 (4th ed. 1994) ............. 32
    Andrea L. Dennis, Poetic (In)Justice? Rap Music Lyrics as Art,
     Life, and Criminal Evidence, 31 COLUM. J.L. & ARTS 1 (2007) . 26
    Byron Hurt, Hip Hop: Beyond Beats and Rhymes,
     PBS/Independent Lens (2006) ................................................... 27
    John H. Blume, Lindsey S. Vann, and Amelia Courtney Hritz,
      Death by Numbers: Why Evolving Standards Compel Extending




                                                x
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 12 of 72 PageID #: 12522




       Roper’s Categorical Ban Against Executing Juveniles from 18 to
       21, TEX. L. REV. (forthcoming Spring 2019), available at
       https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3341438
       ##10–11 .......................................................................... 43, 44, 45
    M. Eve Haman, Remorse Bias, 83 MO. L. REV. 301 (2018)............ 25
    Robin Walker Sterling, Children are Different: Implicit Bias,
      Rehabilitation, and the “New” Juvenile Jurisprudence,” 46 LOY.
      L.A. L. REV. 1019 (2013) ............................................................. 46
    Russell Stetler, Mental Health Evidence and the Capital Defense
     Function: Prevailing Norms, 82 UMKC L. Rev. 407 (2014) ...... 48
    Sheri Lynn Johnson, Racial Imagery in Criminal Cases, 67 TUL. L.
      REV. 1739 (1993) ......................................................................... 24
    Speer v. Director, No. 2:04-cv-00269-JRG-RSP, Magistrate’s
      Report and Recommendation, Dkt. No. 102 at *22–23 (E.D. Tex.
      June 25, 2018) ............................................................................ 34
    Texas Crim. Jury Charges § 4:400, Extraneous Offenses (2009) . 53
    United States Sentencing Commission, Youthful Offenders in the
     Federal System, Fiscal Years 2010 to 2015, at 15, available at
     https://www.ussc.gov/sites/default/files/pdf/research-and-
     publications/research-publications/2017/20170525_youthful-
     offenders.pdf ............................................................................... 44
    URBAN DICT., located at
     https://www.urbandictionary.com/define.php?term=doo-rag .... 28




                                                   xi
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 13 of 72 PageID #: 12523




                                    INTRODUCTION

        Cortné Robinson was convicted of capital murder and sentenced to death.

    In this petition, he argues that conviction and sentence resulted from errors

    and missteps that violate the U.S. Constitution and must be corrected. They

    include the state’s failure to disclose a co-defendant’s exculpatory statement; a

    trial that was overwhelmed with evidence of the sexual assault that Robinson

    neither committed nor knew about; a conflict involving the special prosecutor

    appointed to represent Robinson at trial; an inadequate mitigation case that

    inexplicably did not address the 13 years of chronic sleep deprivation Robinson

    had suffered as a child; and testimony by a State psychiatrist who suggested

    Robinson had antisocial personality disorder and was a psychopath, even

    though Robinson did not meet the medical criteria for those diagnoses. The

    Director responds by contending either that Robinson’s claims do not survive

    the “Scylla and Charybdis” of exhaustion and procedural error and that they

    lack merit. Robinson replies. 1




        1 Robinson’s opening brief fully sets forth his arguments, and he replies only to
    the extent necessary to clarify his position or to address questions raised by the Di-
    rector’s arguments. His election not to reply to any of the Director’s arguments should
    not be taken as a concession.




                                              1
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 14 of 72 PageID #: 12524




                       ARGUMENTS AND AUTHORITIES

    I.    GENERAL STATEMENT ON PROCEDURAL DEFAULT AND MOTION FOR
          ABEYANCE PURSUANT TO RHINES V. WEBBER, 544 U.S. 269 (2005).

          In its Answer, the Director asserts that many of Robinson’s claims are

    procedurally defaulted. “[P]rocedural default is an affirmative defense.” Gray

    v. Netherland, 518 U.S. 152, 165 (1996). The Director has not met her burden.

    As Robinson demonstrates below, many of his claims are based on the ineffec-

    tiveness of trial counsel and were not raised by state habeas counsel. Because

    Robinson can demonstrate both that state counsel were ineffective and that he

    was prejudiced by the ineffectiveness, there is no default. See Martinez v. Ryan,

    566 U.S. 1, 17–18 (2012). Although some claims were heard by the state habeas

    court, Robinson has shown both cause and prejudice sufficient to overcome that

    bar. As for other claims this Court may decide are unexhausted or barred, con-

    temporaneous with filing his reply, Robinson has filed a Motion to Stay and

    Abey the Federal Habeas Proceeding. For the reasons set forth in his Motion

    to Stay, Robinson believes that there is a reasonable likelihood that the state

    court would hear these claims on the merits.

          Even if this Court were to treat Robinson’s claims as procedurally de-

    faulted as alleged by the State, Robinson invokes exceptions to the procedural

    default doctrine for each claim in his Original Petition, as well as in this Reply.

    Thus, while Robinson’s motion to return to state court is filed at the same time




                                            2
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 15 of 72 PageID #: 12525




    as this Response and is therefore still pending with this Court, Robinson spe-

    cifically responds to the affirmative procedural defenses raised by the State for

    each claim below.

    II.    ROBINSON REQUESTS AN EVIDENTIARY HEARING.

          Robinson requested an evidentiary hearing in his Original Petition and re-

    news that request here. See Pet. iii. There are several disputes of material fact

    that must be resolved for this Court to adjudicate Robinson’s constitutional

    claims. Many of the disputes turn on questions of trial and state habeas coun-

    sel’s ineffectiveness. Accordingly, an evidentiary hearing is necessary. See

    Schriro v. Landrigan, 550 U.S. 465, 474 (2007); Townsend v. Sain, 372 U.S.

    293, 312–19 (1963), overruled in part on other grounds, Keeney v. Tamayo-

    Reyes, 504 U.S. 1 (1992).

          To the extent this Court believes that any of Robinson’s ineffective assis-

    tance of counsel claims may be procedurally defaulted, this Court should grant

    a hearing so that Robinson can show cause and prejudice and/or a fundamental

    miscarriage of justice to overcome any default. See, e.g., Trevino v. Thaler, 569

    U.S. 413, 424–25 (2013) (ineffective assistance of state post-conviction counsel

    can establish cause for procedural default); Schlup v. Delo, 513 U.S. 298, 332

    (1995) (remanding to district court to determine whether to hold hearing on

    fundamental miscarriage of justice); Jenkins v. Anderson, 447 U.S. 231, 234

    n.1 (1980) (application of cause and prejudice may require district court fact




                                            3
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 16 of 72 PageID #: 12526




    finding). If the Court were to deny Robinson’s pending motion for a Rhines stay

    to permit factual development and exhaustion of claims in state court, a federal

    evidentiary hearing is particularly appropriate. See, e.g., Balentine v. Ste-

    phens, No. 2:03-cv-00039, 2016 WL 1322435, at *4 (N.D. Tex. Apr. 1, 2016).

        The Director argues that, in reviewing claims that have been exhausted in

    state court, this Court may not consider any evidence that was not before the

    state court. Ans. 16–21 (citing 28 U.S.C. § 2254(d), Cullen v. Pinholster, 563

    U.S. 170 (2011)). True enough. But, if a claim was defaulted and Robinson

    overcomes the default, then § 2254(d) does not apply. In addition, even when

    the state court adjudicated a claim on its merits, Pinholster limits habeas re-

    view to the state court record only on the question whether the state court

    reasonably applied Supreme Court precedent under 28 U.S.C. § 2254(d). See

    Pinholster, 563 U.S. at 181 (“We now hold that review under § 2254(d)(1) is

    limited to the record that was before the state court that adjudicated the claim

    on the merits.”).

        The Director argues Robinson is not entitled to a hearing, at least regard-

    ing claims that were raised in state court, including ineffective assistance of

    counsel claims. Ans. 19–22 (citing Escamilla v. Stephens, 749 F.3d 380 (5th

    Cir. 2014); Brown v. Thaler, 684 F. 3d 482, 489 n.4 (5th Cir. 2012)). Those cases

    do not apply here. In both cases, the state courts had considered the ineffec-

    tiveness claims. See Escamilla, 749 F.3d at 394–95; Brown, 684 F.3d at 489.




                                           4
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 17 of 72 PageID #: 12527




    To the extent that Robinson raises ineffective assistance of counsel claims that

    were not developed in state court, these cases do not control Robinson’s request

    for a hearing.

        The Director cites 28 U.S.C. § 2254(e)(2), as a bar to new evidence on claims

    that may have been raised but were not fully developed in state court. Ans. 21–

    22. But Robinson is entitled to a hearing on those claims to the extent that the

    failure to develop them stems from the ineffective assistance of post-conviction

    counsel. Refusing to permit fact development in such cases would render Mar-

    tinez meaningless. Because it is an equitable doctrine, Martinez should be un-

    derstood as establishing an equitable exception to the operation of § 2254(e)(2).

    See McQuiggin v. Perkins, 569 U.S. 383, 392–93 (2013) (recognizing “funda-

    mental miscarriage of justice” equitable exception to running of statute of lim-

    itations). Section 2254(e)(2) and procedural default are so closely related that

    it would be inconsistent with the purpose and holding of Martinez to fail to

    apply it in the context of § 2254(e)(2). Failure to develop facts under §

    2254(e)(2) is a procedural error very similar to procedural default. See Williams

    v. Taylor, 529 U.S. 420, 437 (2000) (whether petitioner “failed to develop” evi-

    dence depends on whether he was “diligent in developing the record and pre-

    senting, if possible, all claims of constitutional error”). The rationale and pur-

    pose of the procedural default doctrine and § 2254(e)(2) are virtually identical.




                                            5
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 18 of 72 PageID #: 12528




        As the Court pointed out in Coleman v. Thompson, 501 U.S. 722, 731

    (1991), the procedural default rule prevents habeas petitioners from being

    given “an end run around the limits of this Court’s [direct review certiorari]

    jurisdiction and a means to undermine the State’s interest in enforcing its

    laws.” See also id. at 750 (describing procedural default rule as furthering State

    interests in “channeling resolution of claims to the most appropriate forum, in

    finality, and in having an opportunity to correct its own errors”). In Keeney v.

    Tamayo-Reyes, 504 U.S. 1 (1992), the Supreme Court described its failure-to-

    develop doctrine (later codified and strengthened in § 2254(e)(2), see Williams,

    529 U.S. at 434, in very similar terms, stating that the doctrine “will appropri-

    ately accommodate concerns of finality, comity, judicial economy, and channel-

    ing the resolution of claims into the most appropriate forum.” Id. at 8; see also

    id. (it is “irrational to distinguish between failing to properly assert a federal

    claim in state court [i.e., procedural default] and failing in state court to

    properly develop such a claim”). Because the two doctrines serve similar pur-

    poses, cause for a procedural default and cause for failure to develop the factual

    basis for a claim are identical. See Barrientes v. Johnson, 221 F.3d 741, 771

    (5th Cir. 2000) (when there is cause for procedural default, petitioner did not

    “fail to develop” the record under § 2254(e)(2)) (citing Williams, 529 U.S. at

    444).




                                            6
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 19 of 72 PageID #: 12529




        Section 2254(e)(2) states that the statute’s preclusive effect applies only

    “[i]f the applicant has failed to develop the factual basis of a claim in State

    court proceedings ….” As the Supreme Court explained in Williams, this lan-

    guage means that the preclusive effect applies only if the petitioner has been

    at fault in some way, and that “a person is not at fault when his diligent efforts

    to perform an act are thwarted, for example, by the conduct of another ….”

    Williams, 529 U.S. at 432.

        In Martinez, the Court, reversing its holding in Coleman, explained that a

    petitioner may not be held to be at fault, under § 2254(d), for the failure of his

    habeas counsel to develop a claim. Martinez, 566 U.S. at 14. The same reason-

    ing applies to a failure to develop under § 2254(e)(2). For the same reasons

    that it is inequitable to attribute counsel’s lack of diligence to the petitioner for

    purposes of procedural default, it is likewise inequitable to do so under

    § 2254(e)(2). Therefore, Martinez allows a petitioner to develop in a federal

    habeas court the factual basis for his ineffective assistance of trial counsel

    claim if the petitioner’s failure to develop the facts in state court resulted from

    the inaction of counsel who was ineffective under the Strickland standard. See

    Balentine, No. 2:03-cv-00039, 2016 WL 1322435, at *4. Martinez would be a

    dead letter if a prisoner’s only opportunity to develop the factual record of his

    state post-conviction counsel’s ineffectiveness had been in state post-conviction




                                             7
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 20 of 72 PageID #: 12530




    proceedings, where the same ineffective counsel represented him.” Detrich v.

    Ryan, 740 F.3d 1237, 1247 (9th Cir. 2013) (en banc).

    III.    ROBINSON WAS DENIED HIS CONSTITUTIONAL RIGHT TO EXCULPATORY
            INFORMATION WHEN THE PROSECUTION WITHHELD THE STATEMENT OF
            BRADNEY SMITH. (PET’S CLAIM I)

           Robinson argues that the State violated Brady v. Maryland, 373 U.S. 83

    (1963), when the prosecutor did not disclose to the defense team that it had

    learned from co-defendant Bradney Smith, who had been standing next to Rob-

    inson at the time of the shooting, that the shooting of Frank Zabokrtsky was

    accidental. Pet. 9–16. The Director responds that this argument is unex-

    hausted and lacks merit.

              Robinson seeks a stay to return to state court. Alternatively,
              this claim is not defaulted.

       The Director contends that this claim is unexhausted, and there is no ex-

    cuse for the default. For the reasons set forth in his motion for a stay, Robinson

    believes that there is a reasonable likelihood that the state court would hear

    this claim on the merits. Robinson therefore seeks the opportunity to litigate

    this claim in state court.

       Should this Court deny that motion, Robinson asserts that he can show

    cause and prejudice to overcome any default by showing that state habeas

    counsel was ineffective for failing to investigate and litigate this claim. See

    Martinez, 566 U.S. at 17–19. Title 28 U.S.C. § 2254(d) does not prohibit the




                                            8
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 21 of 72 PageID #: 12531




    court from hearing evidence on these claims. As noted above, Pinholster limits

    habeas review to the state court record only on the question whether the state

    court reasonably applied Supreme Court precedent under 28 U.S.C. § 2254(d).

    See 563 U.S. at 181. These claims rely on a newly discovered and significant

    witness statement, which, if true, establishes that the prosecution knowingly

    elicited perjured testimony. That evidence was unknown to the state court.

    Pinholster recognizes the possibility that “withheld exculpatory witness state-

    ments” will give rise to a “new claim” in federal court. 563 U.S. at 186 n.10.

    Subsequent lower court decisions have allowed discovery, evidentiary hear-

    ings, and other factual development under circumstances like those present

    here—that is, when new and substantial Brady evidence emerges for the first

    time during federal habeas proceedings. See, e.g., Sample v. Colson, 958 F.

    Supp. 2d 2013, 889 (W.D. Tenn. 2013); Jones v. Bagley, 696 F.3d 475, 486 n.4

    (6th Cir. 2012); Mack v. Bradshaw, No. 1:04 CV 829, 2011 WL 5878395, at *19

    * n.3 (N.D. Ohio Nov. 23, 2011). If the law were otherwise, prosecutors could

    violate Brady and easily conceal the violation indefinitely.

       Nor, contrary to the Director’s argument, is habeas counsel’s failure to de-

    velop the record a bar under under § 2254(e)(2). See Ans. 23. As Robinson has

    demonstrated, the bar under § 2254(e) should, under Martinez’s rationale, be

    lifted when habeas counsel has been ineffective.




                                           9
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 22 of 72 PageID #: 12532




       The claim is not defaulted for another reason. The state’s misconduct in not

    disclosing the favorable treatment to Smith constitutes cause for any default.

    See Banks v. Dretke, 540 U.S. 668, 692 (2004). In Banks, the prosecution had

    failed to disclose a deal it had made with a witness (in that case, a payment to

    an informant). The state argued that new evidence of the deal or the inform-

    ant’s status could not be presented for the first time in federal habeas proceed-

    ings. The Court disagreed. A petitioner shows cause when the reason for his

    failure to develop facts in the state court proceeding was the state’s suppres-

    sion of the evidence. Id. at 692. And the petitioner shows prejudice, when, as

    here, the witness at issue played a key role in the scenario, and was mentioned

    specifically in the prosecution’s summation. See id. In Robinson’s case, Smith,

    a co-defendant, not only would have cast doubts in a juror’s mind about Robin-

    son’s “intent”—his eyewitness testimony would be the only evidence of mental

    state.

             Robinson’s Brady claim is meritorious.

        The Director also attempts to refute Robinson’s argument on the merits.

    Ans. 23–29. She argues that Smith’s declaration changes nothing because if it

    had been admissible at trial, the prosecution would have rebutted Smith’s

    statements with his prior inconsistent statement that he was not in the room

    when the shooting occurred. See Ans. 27. In so arguing, the State contends that

    Smith’s declaration is not credible. See Ans. 24–27 The State insists that a




                                           10
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 23 of 72 PageID #: 12533




    prisoner would not withhold information at one stage of litigation and then

    disclose it at the next stage. Of course, one reason Smith might have denied

    being in the room was that he faced a murder trial and was seeking to distance

    himself from the killing. But, leaving aside that the State presents no evidence

    from the trial prosecutors or otherwise, questions of credibility are properly

    assessed at an evidentiary hearing. See Balentine, No. 2:03-cv-00039, 2016 WL

    1322435, at *4. The record does not compel the State’s reading, and Robinson

    should be allowed to develop the evidence in this Court supporting his claim.

        Additionally, the Director suggests that, in light of ballistics examiner Of-

    ficer Beene’s testimony, the withheld evidence would not have “affected the

    jury’s verdict.” See Ans. 20. The State errs. Brady materiality extends to all

    evidence “material to the defendant’s guilt or punishment.” Smith v. Cain, 565

    U.S. 73, 75 (2012) (citing Brady, 373 U.S. at 87 (“where the evidence is material

    either to guilt or to punishment”) (emphasis added)). Beene testified that the

    shooting was not accidental. Of course, a jury might have credited Smith’s tes-

    timony over Beene’s. But, even if it did not, it could have nonetheless concluded

    that Robinson acted with a mental state less than intent. Smith’s statements

    would have supported a lesser-mental-state finding, and it would also have

    countered the State’s argument at punishment regarding Robinson’s intent.

    See Pet. 13–15. The State’s failure to disclose this information, and its conten-

    tion that there was overwhelming evidence of Robinson’s intent when there




                                           11
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 24 of 72 PageID #: 12534




    really was not, undermines confidence in the outcome of the trial. Id.; see Kyles

    v. Whitely, 514 U.S. 419, 434 (1995).

    IV.    ROBINSON WAS DENIED DUE PROCESS WHEN THE PROSECUTION
           FAILED TO DISCLOSE THE BENEFITS THE STATE’S STAR PUNISHMENT
           WITNESS WAS PROMISED BY ATTORNEY HAGAN FOR HIS COOPERATION.
           (PET’S CLAIM II)

          Robinson contends that the State engaged in prosecutorial misconduct

    when prosecutor Rick Hagan promised his client, Renrick Taylor, favorable

    treatment in exchange for testimony against Robinson. Pet. 16–25. The State

    argues that this claim is procedurally barred and, alternatively, meritless. See

    Ans. 29.

                 The claim is not defaulted.

          The Director argues the claim is defaulted, because Martinez does not ap-

    ply to Brady and Napue v. Illinois, 360 U.S. 264 (1959), claims, and Robinson

    has not alleged or established a sufficient basis to overcome the procedural

    default. Ans. 33. These claims should be rejected, because Robinson has over-

    come any default. Alternative, the claim should be remanded to state court.

          Prosecutorial misconduct provides the cause for any default. The proper

    cause and prejudice analysis of the Napue portion of this claim is analogous to

    that of the Brady portion. The “cause” for Robinson’s failure to raise the Napue

    claim is that the State presented false evidence—and allowed false evidence to

    stand uncorrected—based on its suppression of evidence regarding the owner




                                            12
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 25 of 72 PageID #: 12535




    of the razor blade and Robinson’s statements. See, e.g., Banks, 540 U.S. at 671.

    Robinson can also show prejudice. The “prejudice” portion is assessed identi-

    cally to the materiality prong of Napue: that the false testimony “may have had

    an effect on the outcome of the trial.” Napue, 360 U.S. at 272. Accordingly, as

    with the Brady claim, the cause and prejudice analysis regarding the default

    merges with the merits analysis, below.

        The State then argues that Robinson “failed to develop” in state court the

    facts he now seeks to present in federal court, and that a hearing is therefore

    precluded by 28 U.S.C. § 2254(e)(2). See Ans. 34.The State’s invocation of

    § 2254(e)(2) rests on the premise that Robinson, through one of his state ha-

    beas counsel’s investigators, had spoken to Taylor and “gained information

    about his pretrial discussion with Hagan,” which he then “failed to develop” in

    state court. Id. This argument fails for two independent reasons. First, Mar-

    tinez provides a remedy because post-conviction counsel themselves failed to

    discover and present those facts on account of their own acknowledged ineffec-

    tiveness. Orig. Pet. Ex. 6. Second, the record establishes that Hagan and Black

    hid the information from trial counsel and state habeas counsel through their

    testimony at the state habeas hearing. Orig. Pet. Ex. 5. The State cannot have

    it both ways: either the information was known and counsel was ineffective for

    failing to uncover it, or it was suppressed, and the State violated Brady, Giglio,

    and Napue.




                                           13
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 26 of 72 PageID #: 12536




            The claim is meritorious.

        As for the merits, the Director argues that Robinson failed to show (1) the

    State suppressed evidence; or (2) the State presented false testimony; and (3)

    that the evidence was material. See Ans. 34–38 The State is incorrect on all

    three points.

        Rick Hagan, Robinson’s lead prosecutor, learned right before Robinson’s

    punishment hearing from his private client, Taylor, information that would

    exculpate Robinson in the allegations concerning the razor blade. Specifically,

    Hagan learned that “the razor blade did not belong to Mr. Robinson, but instead

    belonged to Mr. Taylor and that Mr. Taylor never heard Mr. Robinson mention

    that he was planning on hurting a corrections officer.” Orig. Pet. Ex. 9 (empha-

    sis added). What Hagan, and therefore the prosecution team, knew, was that

    at least three items of evidence might have been used to impeach Taylor: First,

    that the razor was Taylor’s, not Robinson’s. Second, that Taylor’s version of the

    facts was inconsistent with Richard Benefield’s statement that Robinson

    planned to harm a guard. And third, that Hagan had promised to testify on

    Taylor’s behalf regarding Taylor’s alleged “cooperation” in the Robinson trial.

    See Giglio v. United States, 405 U.S. 150, 154 (1972); United States v. Bagley,

    473 U.S. 667, 676 (1985) (“Impeachment evidence . . . as well as exculpatory

    evidence falls within the Brady rule.”).




                                           14
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 27 of 72 PageID #: 12537




       The Director argues that this evidence does not fall within Brady because

    the prosecution team in this case could not have offered Taylor leniency. Ans.

    34. According to the Director, the prosecutors did not act as Harrison County

    district attorneys outside of the Robinson case. Id. The Director further sug-

    gests that because Hagan “stayed out of the loop” and turned over Taylor’s

    examination at sentencing to Black, no Brady violation had occurred. Id. at

    34–35. And the Director argues that there was no deal, and therefore no evi-

    dence was suppressed. Ans. 36.

       The Director misses the point. By promising Taylor that he would testify on

    Taylor’s behalf in his later criminal trial, Hagan conferred a valuable benefit

    in exchange for Taylor’s cooperation in Robinson’s trial. Orig. Pet. Ex. 10.

    Clearly, Hagan’s testimony “benefitted” Taylor (and the prosecution). Hagan

    would have told Taylor’s jury that he had cooperated with the State by testify-

    ing against a fellow inmate, thus bolstering a narrative that Taylor had re-

    formed, or had at least been willing to assist in a criminal prosecution.

        Hagan’s explicit promise that he would testify at Taylor’s capital murder

    trial would have provided valuable fodder for impeachment, for several rea-

    sons. First, the fact that Taylor could have been facing escape charges but was

    never charged after he testified in Robinson’s case would have supported an

    inference that the prosecution did have an undisclosed deal with him; Taylor

    had a powerful motive to lie. Second, even in the absence of a formal “deal,”




                                           15
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 28 of 72 PageID #: 12538




    Taylor had a reasonable expectation that he would receive favorable treatment

    with respect to his pending capital murder charge when Hagan testified at his

    sentencing.

        As a prosecutor for the State of Texas, Hagan had an affirmative duty to

    provide the exculpatory information to Robinson’s defense counsel, regardless

    whether he believed it to be true or not. See Brady, 373 U.S. at 87. Under

    Brady, the State, through Hagan, had a duty to disclose that Taylor had told

    him that the razor blade was Taylor’s not Robinson’s, and that Robinson never

    mentioned hurting a corrections officer. Hagan violated that duty. Instead, he

    improperly pressured Taylor to testify against Robinson by implying that Tay-

    lor was going to be charged with escape along with Robinson and suggested

    that Taylor should “help himself” by testifying against Robinson. Id. 2 None of

    this was disclosed to the defense.

        The Director’s argument that this evidence was not material should be re-

    jected. Ans. 37–38. This information would have served as powerful impeach-

    ment of Taylor, because it would have raised substantial questions concerning

    Taylor’s credibility and motivations. In addition, the truth about who the razor




        2Also, at punishment, Mr. Black was careful in crafting the questions he asked
    Taylor on direct-examination, in order to avoid eliciting that fact or any testimony
    concerning ownership of the razor 32 RR 261.




                                            16
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 29 of 72 PageID #: 12539




    blade belonged to would have rebutted the State’s attempt at sentencing to

    characterize Robinson as a person who was ready to harm a correctional officer

    in an attempted escape. Therefore, under Giglio, the State had an obligation

    to provide this information to Robinson’s defense team. Giglio, 405 U.S. at 154.

    The truth would have lent support to the theory that Robinson would not be a

    future danger, and that the jury should consider sparing his life.

        As to Robinson’s Napue claim, the Director argues that “nothing indicates

    that the testimony that Robinson had a blade was “actually false” and the pros-

    ecution knew it was false. Ans. 37. The Director does not address Hagen’s ap-

    parent deception highlighted in his improper “testimony,” excerpted in Robin-

    son’s Petition, Pet. 21, or the opinion of expert Charles Herring, Jr., that Hagen

    violated his duties to the State of Texas and under Brady, Orig. Pet. Ex. 5 at

    8. 3 It merely concludes, without analysis, that “the State’s questioning of the

    witnesses was entirely proper.” Id.




        3 Robinson cites to the Exhibits as attached to his original petition. After the filing
    of that petition, Robinson filed two additional documents—an affidavit from rap ex-
    pert Charis Kubrin and a report by sleep expert Candice Alfano. For the Court’s con-
    venience, those are attached to this Reply as A and B, respectively. In addition, in
    response to the Director’s arguments that Robinson’s expert affidavits are deficient
    because the experts did not swear they would have been available to testify at Robin-
    son’s trial, he attaches supplemental affidavits, collectively at C. Counsel was unable
    to secure a notarized version of Dr. Edens’s supplement statement, and will supply it
    to the Court as soon as possible.




                                                17
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 30 of 72 PageID #: 12540




    V.    THE STATE COURTS’ REJECTION OF ROBINSON’S CLAIMS REGARDING
          OPINION TESTIMONY IS UNREASONABLE. (PET. CLAIM III)

         Robinson argues that his trial attorneys were ineffective for failing to ob-

    ject to improper opinion testimony about rap lyrics he sang in the hours after

    the killing. Pet. 25–34. He also contends that counsel were ineffective for fail-

    ing to object to the prosecutor’s inflammatory arguments about those lyrics.

    The Director responds that the first claim was reasonably resolved by the state

    courts and that the second is defaulted. The Director is wrong.

                The State Courts’ finding that trial counsel were not ineffec-
                tive was unreasonable.

         Trial counsel did not object when Investigator Kyle Ready opined that Rob-

    inson’s spontaneous squad-car rap lyrics meant that he regretted shooting Mrs.

    Zabokrtsky, that he shot Mr. Zabokrtsky intentionally, and that he was “trying

    to set up an excuse” for the shooting. 27 RR 188–90. Robinson’s state habeas

    counsel argued that his trial attorneys were ineffective for failing to object. The

    Director contends the state courts’ rejection of that claim is reasonable because

    the officers who testified had “extensive background in police work.” Ans. 41.

    The Director also argues that the entire opinion-testimony question is unre-

    viewable, because the state courts’ rulings were based on state law. See Ans.

    41–42 (citing Charles v. Thaler, 629 F.3d 494, 500–01 (5th Cir. 2011)). The

    Director’s arguments should be rejected, for several reasons.




                                            18
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 31 of 72 PageID #: 12541




        First, neither the district court nor the court of criminal appeals gave seri-

    ous consideration to the Texas evidentiary rules. At the state habeas hearing,

    trial counsel said they believed the opinion testimony was proper because In-

    vestigator Ready had experience taking statements. Orig. Pet. Ex. 2, pt. 1, at

    129. The district court did not review the correctness of the attorneys’ belief. It

    merely signed findings of facts and conclusions of law that had been drafted by

    the prosecutors. See Orig. Pet. Ex. 3 at 45. The findings noted trial counsels’

    testimony and then cited state evidentiary rules; the court did not state that

    the attorneys’ interpretation of the rules was correct. 4 Id. In addition, the State

    did not even include Texas Rule of Evidence 701 in its unsupported findings.

    That rule was added—without explanation—by the court of criminal appeals.

    See Ex Parte Robinson, No. WR-81,583-01, 2016 WL 6610373, at *2 (Tex. Crim.

    App. Nov. 9, 2016). That court also did not question the correctness of trial

    counsel’s views.

        More important, the independent-state-grounds rule should be rejected be-

    cause applying it would result in an unreasonable resolution of Robinson’s fed-

    eral ineffective-assistance-of-counsel (IAC) claim. To the extent the state




        4In fact, Settle admitted that at least one of the statements “could have been”
    improper (without citing state or federal rules). Orig. Pet. Ex. 2, pt. 1, at 128, 129.




                                              19
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 32 of 72 PageID #: 12542




    courts interpreted Texas law, their interpretation was novel and unforeseea-

    ble. Cf. Bouie v. City of Columbia, 378 U.S. 347, 353–54 (1964) (unforeseeable

    construction of state law applied retroactively violates due process). Counsel’s

    ineffectiveness must be judged on their performance at the time of trial. Strick-

    land v. Washington, 466 U.S. 668, 689 (1984). At that time, Investigator

    Ready’s opinions were inadmissible under both Texas Rule of Evidence 702 and

    701.

        Investigator Ready was not a qualified expert under Texas Rule of Evi-

    dence 702—at least insofar as the meaning of rap lyrics. That is likely why,

    although the State disclosed the experts it intended to call at trial, it did not

    include Ready on its list. See 3 CR 3509–10; see also TEX. CODE CRIM. PROC.

    art. 39.14(b) (2009) (parties may request expert disclosure). Nor did defense

    counsel treat Ready as an expert; for example, they did not object that he was

    not disclosed as an expert or seek to inquire about the facts or data underlying

    his opinions. See TEX. R. EVID. 705 (2009).

        Nor, as a substantive matter, did Texas Rule 702 authorize the opinion

    testimony. Investigator Ready’s experience as an officer was not relevant. Un-

    der the Texas rule, experts must be “qualified . . . by knowledge, skill, experi-

    ence, training, or education” on the subject about which they intend to opine.

    See TEX. R. EVID. 702. Here, that subject was the significance or interpretation

    of Robinson’s rap lyrics. None of Ready’s experience was related to that subject.




                                           20
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 33 of 72 PageID #: 12543




    27 RR 146–48. In Texas, an expert’s opinion is relevant only if the expert is

    knowledgeable about “the issues at hand.” See Bekendam v. State, 441 S.W.3d

    295, 304 (Tex. Crim. App. 2014) (principles must “fit” evidence “at hand); Ki-

    hega v. State, 392 S.W.3d 828, 834 (Tex. App.—Texarkana 2013, no pet.) (ex-

    pertise must be relevant to issues “at hand”). Thus, even if Ready based his

    opinions on his experience, see TEX. R. EVID. 703, he simply was not qualified

    to give them. The court of criminal appeals’s conclusion to the contrary is a

    novel reading of state law.

        It is for this reason that the court of criminal appeals likely added Rule 701

    as a basis for denying the state habeas claim. But the court’s decision was novel

    there, as well. In 2009, Rule 701 permitted lay witnesses, who were not testify-

    ing as experts, to render opinions, if those opinions were rationally based on

    the witness’s perception and helpful to the jury in determining a fact in issue.

    The rule did not apply when opinion testimony was based on the witness’s

    “specialized knowledge, experience, training, and expertise” under Rule 702.

    Reid Road Mun. Utility Dist. No. 2 v. Speedy Stop Food Stores, Ltd., 337 S.W.3d

    846, 852 (Tex. 2011). Both trial counsel and the State believed Investigator

    Ready was testifying as an expert under Rule 702. Indeed, the prosecutor elic-

    ited testimony from Ready that appears to be an attempt to qualify him as an




                                           21
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 34 of 72 PageID #: 12544




    expert. 27 RR 146–48. Ready himself told the prosecutor that he believed Rob-

    inson’s rap lyrics evinced an attempt to formulate a defense based on his “ex-

    perience” as a police officer. 27 RR. 191–92.

        To the extent the court of criminal appeals meant to isolate the rap testi-

    mony and treat it as lay testimony, its reading of Rule 701 was novel and un-

    foreseeable. Texas precedent makes clear that the rule does not permit a lay

    witness to interpret the meaning of a person’s statement. See Rodriguez v.

    State, 903 S.W.2d 405, 410 (Tex. App.—Texarkana 1995, pet. ref’d). 5 In Rodri-

    guez, the defendant contended that a police officer was not permitted to give

    an opinion as to what a witness meant by an unclear assertion in her written

    statement. Id. at 410. Citing a decision from the court of criminal appeals, the

    Texarkana court agreed: “As a general rule, the opinion of a witness is not

    admissible to interpret the meaning of the acts, conduct, or language of an-

    other.” Id. (citing Witty v. State, 203 S.W.2d 212 (1947)); compare Osbourn v.

    State, 92 S.W.3d 531, 535–36 (Tex. Crim. App. 2002) (testimony regarding




        5  The Director’s assertion that Ready’s opinion was not based on supposed exper-
    tise but was “primarily a summary of what had just been presented to the jury,” Ans.
    43, is patently wrong. Robinson does not object to Ready’s testimony regarding the
    precise words spoken in the squad car. He objects to Ready’s uninformed interpreta-
    tion of those words.




                                             22
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 35 of 72 PageID #: 12545




    identity of odor); Woods v. State, 13 S.W.3d 100, 103–04 (Tex. App.—Texar-

    kana 2000, pet. ref’d) (testimony giving identity of man in videotape). To the

    extent the jury required assistance in knowing what Robinson actually said,

    Investigator Ready was qualified to offer an opinion under Rule 701. However,

    he was not permitted to go further and say what Robinson meant. In light of

    its precedent, the state court’s interpretation of Texas law is novel. For that

    reason, the state courts unreasonably resolved Robinson’s Strickland claim.

              Defense counsel were ineffective for failing to object to im-
              proper jury argument based on the lyrics.

          Robinson argues that trial counsel were also ineffective for failing to object

    to the prosecutor’s use of rap lyrics at trial and sentencing to portray Robinson

    as someone who would continue to be a danger and whose character provided

    no reason to reject a death sentencing. Pet. 31–32; see generally 26 RR 30–31;

    41; 36 RR 22–23; 70–72. Contrary to the Director’s response, this contention

    may be reviewed; neither trial counsel nor state habeas counsel raised it; ac-

    cordingly, any default is excused by Martinez v. Ryan, if Robinson has demon-

    strated deficient performance and prejudice. 566 U.S. at 17–18. He has done

    so.

          Counsel were deficient for not objecting when the prosecutor used the rap

    lyrics to suggest that Robinson was without “tenderness,” “warmth,” “kind-

    ness,” and “compassion.” See 36 RR 22–23. This statement was a misleading




                                             23
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 36 of 72 PageID #: 12546




    and uninformed interpretation of any kind of artistic expression, but it was

    especially wrong and inflammatory in the case of rap lyrics. It invoked racist

    portrayals of defendants of color as remorseless and “animal-like or subhuman

    in some way.” See Sheri Lynn Johnson, Racial Imagery in Criminal Cases, 67

    TUL. L. REV. 1739, 1752 (1993). 6

        The prosecutor’s argument reveals just how much water the rap lyrics car-

    ried for the State, both in proving guilt and in securing a death sentence. At

    trial, Investigator Ready was permitted to say (and, absurdly, to disavow the

    obvious speculative nature of his statement) that they “proved” the single con-

    tested element—intent. 27 RR 27. At sentencing, the lyrics were used to subtly

    invoke race, heading off important, potentially mitigating questions about

    youth, remorse, and redemption. In essence, the prosecutor relied on a misun-

    derstood cultural artistic medium to tell the jury that Robinson had no feelings.

        The use of the lyrics was prejudicial. “In a capital sentencing proceeding,

    assessments of character and remorse may carry great weight and, perhaps,

    be determinative.” Riggins v. Nevada, 504 U.S. 127, 143 (1992) (Kennedy, J.,

    concurring). Indeed, research suggests that “people in the position to punish

    others expect remorse and punish the remorseless more severely.” M. Eve




        6Elsewhere, the prosecutor was explicit, saying that, unlike Robinson, Mrs.
    Zabokrtsky “was not an animal.” 30 RR 87.




                                           24
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 37 of 72 PageID #: 12547




    Haman, Remorse Bias, 83 MO. L. REV. 301, 313–14 (2018). By invoking rap lyr-

    ics to suggest that Robinson was remorseless and poses a future danger, the

    prosecutor invoked troubling, but widely held, views that blacks are more

    likely to be violent in the future. See id. at 330 (summarizing cultural views

    that blacks are more likely to present a future danger); cf. Buck v. Davis, 137

    S. Ct. 759 (2017) (vacating death sentence because expert testified that defend-

    ant was more likely to be violent in the future because of his race). Robinson’s

    trial took place in a community whose troubled racial history is not fully behind

    it and centered around painful and problematic race-based questions. In that

    context, the prosecutor’s arguments were “calculated to incite an unreasonable

    and retaliatory sentencing decision, rather than a decision based on a reasoned

    moral response to the evidence.” Lesko v. Lehman, 925 F.2d 1527, 1545 (3d Cir.

    1991). Defense counsel were ineffective for failing to stand up and call the ju-

    rors away from race and back to the task at hand.

            Trial counsel were ineffective for failing to offer expert testi-
            mony rebutting the improper opinions and arguments.

        Trial counsel’s failures to object to opinion testimony and improper argu-

    ment were compounded by their failure to call an expert such as Dr. Charis E.

    Kubrin to testify about rap music. See Pet. 32–33; Att. A. Such testimony would

    have mitigated the effect of the prejudicial testimony and arguments. Robinson

    was entitled to more than just the presence of counsel at his capital trial and




                                           25
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 38 of 72 PageID #: 12548




    sentencing; he was entitled to a meaningful defense, including meaningful sup-

    port from experts. See Ake v. Oklahoma, 470 U.S. 68, 77 (1985); see also ABA

    GUIDELINES   FOR THE   APPOINTMENT   AND    PERFORMANCE OF COUNSEL     IN   DEATH

    PENALTY CASES 4.1 (2003) (right to adequate capital counsel includes right to

    “necessary expert witnesses”). Contrary to the Director’s argument, this claim

    is not procedurally defaulted. See Martinez, 566 U.S. at 9. Robinson’s state ha-

    beas counsel did not argue that trial counsel were ineffective for failing to call

    an expert knowledgeable about rap music. Under Martinez, habeas counsel’s

    failure overcomes the procedural bar if Robinson can show the failure

    amounted to ineffective assistance and that he was prejudiced by the failure.

    Id. at 17–18.

        Robinson has shown that counsel were ineffective. See Pet. 32–33. Because

    rap lyrics are artistic creations, traditional views about speech and language

    and their reliability must be questioned. Andrea L. Dennis, Poetic (In)Justice?

    Rap Music Lyrics as Art, Life, and Criminal Evidence, 31 COLUM. J.L. & ARTS

    1, 12–13 (2007). This is so because “the existence and use of methods governing

    the composition of lyrics are not part of the public’s everyday learning and ex-

    perience.” Id. at 13. Jurors may not understand that, because lyrics are crafted

    (and sometimes re-crafted), they may not “bear reliably on the truth of any fact

    in issue.” Id. at 14. It is wrong to treat them as necessarily autobiographical.

    Id. at 15–16.




                                           26
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 39 of 72 PageID #: 12549




        In Dr. Kubrin’s estimation, Robinson’s lyrics are closely similar to the com-

    monly misunderstood “commercially successful gangsta rap.” Att. A at 2. Like

    gangsta rap, they “portray a violent persona” that is “not necessarily meant to

    be taken literally.” Id. at 5. Kubrin quotes Conrad Tillard: “Every black man

    who goes into the studio, he’s always got two people in his head; him, terms of

    who he really is, and the thug he feels he has to project.” Id. at 5 (quoting Byron

    Hurt, Hip Hop: Beyond Beats and Rhymes, PBS/Independent Lens (2006). Rap-

    pers often “construct” violence “to gain respect among one’s peers.” Id. This

    insight would have been important for a jury considering how to view Robin-

    son’s views as he spoke with a younger black man in the back of a squad car

    after a terrible crime had been committed.

        The Director suggests that non-experts such as Corey Robinson or Megan

    Gillament sufficiently explained all of this to the jury. Ans. 47–48 n.25. But

    the Director knows the power of labeling testimony “expert” at trial: that is

    why it “qualified” Investigator Ready. Indeed, expert testimony is evaluated

    under more stringent standards than other types of testimony precisely be-

    cause of its “powerful,” Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S.

    579, 595 (1993), almost “talismanic,” United States v. Frazier, 387 F.3d 1244,

    1263 (11th Cir. 2004), effect on jurors. In addition, of course, an expert who

    works on this subject matter with no knowledge of, and completely separate




                                            27
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 40 of 72 PageID #: 12550




    from, Robinson, would be taken more seriously by jurors than family members

    and friends who did not want him to die.

        Robinson was prejudiced by his attorneys’ failure to provide context for the

    “expert” opinion testimony of the State’s witnesses and for the prosecutor’s in-

    flammatory arguments. The rap opinion testimony and argument raised neg-

    ative connotations about race, a fact that government attorneys are aware of.

    As former Los Angeles district attorney Alan Jackson wrote, in advocating for

    the use of rap lyrics at trial:

        Perhaps the most crucial element of a successful prosecution is intro-
        ducing the jury to the real defendant. Invariably, by the time the jury
        sees the defendant at trial, his hair has grown out to a normal length,
        his clothes are nicely tailored, and he will have taken on the aura of an
        altar boy. But the real defendant is a criminal wearing a do-rag and
        throwing a gang sign.

    Alan Jackson, Prosecuting Gang Cases: What Local Prosecutors Need to Know,

    42-JUN PROSECUTOR 32, 36 (2008) (emphasis added). 7 Without an expert to

    explain that rap lyrics are not necessarily, or even frequently, autobiograph-

    ical, Robinson’s spontaneous and unreflected compositions became, with no op-

    position from his own attorneys, a confession—not just to acts allegedly com-

    mitted, but to intent and character.




        7 A “doo-rag” is a “silk-like material worn around the head of black males as a
    fashion statement.” URBAN DICT., located at https://www.urbandictionary.com/de-
    fine.php?term=doo-rag (last visited Apr. 15, 2019).




                                            28
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 41 of 72 PageID #: 12551




          In speculating that testimony from Dr. Kubrin would not have assisted

    Robinson, the Director attempts to presume away the proper function of an

    adversarial system of justice. See Ans. 48–49. The Director assures the Court

    that, on cross-examination, Dr. Kubrin “would have lost credibility with the

    jury . . . when at least one of Robinson’s raps was decidedly literal.” Ans. 48.

    But whether the lyric was “decidedly literal” was for an informed jury to decide,

    not the Director. There is a reason we conduct trials rather than inquisitions

    in this country: we trust juries to sort through all the evidence to reach their

    decisions. The Director’s suggestion that Robinson was better off with a jury

    that heard only the State’s narrative, the State’s inferences, and the State’s

    experts, should be rejected.

    VI.    TRIAL COUNSEL WERE INEFFECTIVE FOR FAILING TO CHALLENGE
           FUTURE-DANGEROUSNESS EVIDENCE. (PET’S CLAIM. IV)

          Robinson argues that trial counsel were ineffective for failing to challenge

    evidence of future dangerousness. Pet. 34–50. Counsels’ failures were prejudi-

    cial and require a new trial.

                 Trial counsel failed to challenge the reliability of future
                 dangerousness evidence.

          Trial counsel failed to test the State’s damning future-dangerousness evi-

    dence. Robinson argues that, in so failing, they were ineffective. His claim is




                                            29
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 42 of 72 PageID #: 12552




    not procedurally barred because neither trial counsel nor habeas counsel pur-

    sued it. See Martinez, 566 U.S. at 17–19. 8

        The Director attempts several strikes at this claim; each misses its mark.

    First, the Director argues that “the introduction of expert testimony of future

    dangerousness does not violate the Constitution.” Ans. 59. Robinson has not

    claimed that it does. Instead, Robinson claims that his attorneys were consti-

    tutionally defective, because the specific expert and the specific testimony the

    State relied upon at sentencing were highly prejudicial and subject to chal-

    lenges and impeachment. No Supreme Court decision stands for the proposi-

    tion that all future-dangerous testimony, by any expert, is admissible or unim-

    peachable. Indeed, decisions such as Buck v. Davis demonstrate otherwise. See

    137 S. Ct. 759, 775 (expert may not testify that defendant is more likely a fu-

    ture danger because he is black).

        Second, the Director contends that Daubert does not apply to capital sen-

    tencing—a contention Robinson concedes. See Ans. 59; United States v. Fields,

    483 F.3d 313 (2007). Nonetheless, due process requires that sentencing evi-

    dence be reliable. See Gholson v. Estelle, 675 F.2d 734, 738 (5th Cir. 1982) (if a




        8  State habeas counsel contended that trial counsel was ineffective for objecting
    to Dr. Allen’s testimony as improper rebuttal testimony. Orig. Pet. Ex. 1, pt. 1, at 124–
    27. They did not object to trial counsel’s failure to challenge the substance of his tes-
    timony.




                                               30
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 43 of 72 PageID #: 12553




    person is to be executed, it should be based on “reason and reliable evidence”).

    Indeed, without some modicum of reliability, the evidence cannot even be pro-

    bative. See United States v. Fulbright, 804 F.2d 847, 853 (5th Cir. 1986) (due

    process requires that evidence at sentencing have some “minimal indicium of

    reliability”).

        Competent counsel would have objected to Dr. Allen’s testimony on a num-

    ber of bases. First, competent counsel would have objected that Allen did not

    interview Robinson. The Director argues that this claim has been “squarely

    rejected” by the Supreme Court. Ans. 60 (citing Barefoot v. Estelle, 463 U.S.

    880, 903 (1983)). The Director is wrong. In Barefoot, psychologists who had not

    examined the defendant were allowed to opine that he would be a future dan-

    ger, based on hypothetical questions. Barefoot, 463 U.S. at 884. The Supreme

    Court refused to find error, noting that it is the unique function of experts to

    respond to hypotheticals. Id. at 903. But, the Court noted, facts relied upon by

    experts should be facts that are “not disputed.’” Id. (quoting Spring Co. v. Ed-

    gar, 99 U.S. 645, 657 (1878)). In this case, Allen made up the facts himself,

    answering questions that could not be answered without speaking to Robinson.

    And he then rendered an opinion based on his self-found facts. Barefoot does

    not approve such testimony.

        In deciding that Robinson likely has Antisocial Personality Disorder

    (ASPD), Dr. Allen relied on Robinson’s appearance and conduct on a grainy




                                          31
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 44 of 72 PageID #: 12554




    video in the immediate aftermath of the offense and arrest, testifying that he

    could “clinically” determine that Robinson was without a conscience. 34 RR

    152. In addition, Allen provided arbitrary scores on questions he could not have

    had definitive answers to. Pet. 44–46. And, with no objection from Robinson’s

    trial attorneys, Allen was permitted to offer a “score” allegedly showing Robin-

    son’s psychopathy. No matter how lenient the evidentiary standard is in capi-

    tal trials, that standard allowed for an objection that this expert testimony was

    baseless.

        Competent counsel would have objected when Dr. Allen suggested Robin-

    son was worse than other defendants because he committed an unlawful, ra-

    ther than a lawful, killing. Pet. 45 n.19. The doctor’s comparison detracted the

    jury from its proper focus: whether Robinson’s offense was so egregious (com-

    pared to other criminal killings) that a sentence of death was warranted.

        Competent counsel would have objected because Dr. Allen suggested Rob-

    inson has ASPD even though he did not meet the diagnostic requirements. Pet.

    46–49. Robinson had not been diagnosed with a conduct disorder before the

    age of 15—a diagnostic criterion for ASPD. See AMERICAN PSYCHIATRIC

    ASSOCIATION, DIAGNOSTIC     AND   STATISTICAL MANUAL    OF   MENTAL DISORDERS

    645–50 (4th ed. 1994) (Antisocial Personality Disorder) (DSM-IV). Indeed, nei-

    ther Allen nor defense counsel appeared to know the age for the conduct disor-

    der determination. 34 RR 165.




                                           32
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 45 of 72 PageID #: 12555




        Competent counsel would have objected to Dr. Allen’s unsupported psy-

    chopathy “score” of 33. Pet. 48–49. Defense counsels’ expert came up with a

    lower score, but they did not offer it or even use their expert’s score to impeach

    Allen’s testimony about he scored Robinson’s test.

            Trial counsel were ineffective for failing to present adequate
            expert testimony on Robinson’s behalf.

        Trial counsel were also ineffective for failing to present an expert of their

    own to counter Dr. Allen’s unreliable testimony. Pet. 49.

            1. This claim is not defaulted.

        Contrary to the Director’s argument, Ans. 49–50, 52, this claim is not de-

    faulted. Nor is evidence in support of this claim barred by Pinholster. See Pin-

    holster, 563 U.S. at 181–82. The relitigation bar discussed in Pinholster applies

    only if Robinson’s IAC sentencing claim was the same claim presented to an

    adjudicated on the merits by the State. See Pinholster, 131 S. Ct. at 181–82.

    Although habeas counsel raised an IAC claim arising from Dr. Allen’s testi-

    mony, Robinson’s federal claim is “in a significantly different and stronger ev-

    identiary posture.” Joyner v. King, 786 F.2d 1317, 1320 (5th Cir. 1986). 9 State




        9 This argument applies equally to Robinson’s claim regarding mitigation and his
    family. See Pet. 62–63; see also Ans. 62. Robinson’s new evidence regarding his up-
    bringing—including neglect, trauma, and sleep deprivation—is significantly stronger
    than the picture painted by state habeas counsel.




                                            33
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 46 of 72 PageID #: 12556




    habeas counsel argued that trial counsel was ineffective for failing to put on an

    expert to rebut Allen’s testimony. They contended that an expert such as Dr.

    Mark Vigen could have testified that Robinson would not be a danger while

    incarcerated. Orig. Pet. Ex. 1 at 21; id. at 128–33. Vigen did not address the

    fatal deficiencies and errors in Allen’s testimony.

        The claim in this petition is significantly different, and stronger. Here,

    Robinson points to specific and critical errors and lapses in Dr. Allen’s testi-

    mony that could have been addressed had defense counsel called its own future

    dangerousness expert, such as Dr. Helena Huckabee, Dr. Daniel Murrie, Dr.

    Stephen Hart, or Dr. John Edens. See Speer v. Director, No. 2:04-cv-00269-

    JRG-RSP, Magistrate’s Report and Recommendation, Dkt. No. 102 at *22–23

    (E.D. Tex. June 25, 2018) (although claim of inadequate mitigation had been

    raised by state habeas counsel, federal petition, which included extensive sup-

    porting evidence, placed claim in “significantly different and stronger . . . pos-

    ture and was therefore unexhausted), accepted by district court, Dkt. No. 115

    at 2 (E.D. Tex. Sept. 14, 2018).

        The new evidence shows that Dr. Huckabee would have disagreed with Dr.

    Allen’s damaging suggestion of ASPD, both because, in her view, there was no

    evidence that Robinson had suffered from a conduct disorder before he was 15

    and because Robinson’s manifestations were more accurately explained by

    trauma and depression—treatable conditions. Orig. Pet. Ex. 19 at 28–30. In




                                           34
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 47 of 72 PageID #: 12557




    addition, Huckabee, who interviewed Robinson, found him to be remorseful,

    id. at 26–27, and self-critical, id. at 14. These conclusions have nothing to do

    with classification at TDCJ and everything to do with the question the jury

    was required to deliberate: what sort of person Cortné Robinson was and what,

    if any, risk he posed in the future.

        Similarly, Dr. Murrie’s statement is significantly different from that pre-

    sented by state habeas counsel. Murrie faulted Dr. Allen’s testimony in signif-

    icant ways: for linking ASPD to a risk of violence and for using the misleading

    PCL-R and unsupported HCR-20 for risk assessment. See also Orig. Pet. Ex.

    25 at 5, Affidavit of John Edens. Dr. Hart faulted Allen for failing to interview

    Robinson personally, for not having sufficient information to score the PCL-R,

    and for basing his evaluation of Robinson on the offense rather than on his

    overall lifestyle and history.

        Dr. Edens’s testimony is also different from that presented by Dr. Vigen.

    Edens would have testified that the difference between the PCL-R score ar-

    rived at trial counsel’s expert, Dr. David Self, and the one arrived at by Dr.

    Allen highlight the subjective nature of the instrument, a fact that, with other

    evidence of the unreliability of Allen’s opinions, might have convinced the jury

    to question Allen’s conclusions. Orig. Pet. Ex. 25 at 7.




                                           35
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 48 of 72 PageID #: 12558




            2. The testimony would have made a difference.

        The Director argues that the expert testimony offered by Robinson would

    not have made a difference. That argument should be rejected.

        The Director contends that the affidavits offered by Drs. Murrie, Hart, and

    Edens were no more than “generalized criticisms” of the use of the HCR-20 and

    PCL-R. Ans. 58 n.32. Robinson has summarized the affidavits above. They do,

    in fact, question the overall validity of the instruments relied upon by Dr. Al-

    len; regardless of the tests’ admissibility, the jury deciding whether to execute

    Robinson should have been told that their reliability and validity are not uni-

    versally accepted. But the affidavits did more: they pointed out serious defects

    in the way Allen used and extrapolated information from the tests. Based on

    the affidavits, a jury would likely have been persuaded that Allen’s work did

    not provide a sufficient basis for imposing a sentence of death.

        The Director suggests both that trial counsels’ decision not to present an

    expert such as Dr. Huckabee should be deferred to and was not prejudicial

    because Huckabee’s report is “double edged”—while some of it is helpful, some

    of it may not be. Ans. 55–58. This argument merely demonstrates why the law

    requires that criminal defendants be represented rather than left to the scant

    mercy of the State’s narrative. See Buck, 137 S. Ct. at 775 (defense counsel is

    ineffective when he fails to “function[ ] as the ‘counsel’ guaranteed” by Consti-

    tution) (quoting Strickland, 486 U.S. at 687). The State painted Robinson,




                                           36
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 49 of 72 PageID #: 12559




    through the words of an expert, as a remorseless, conscienceless animal. Un-

    doubtedly, as the Director argues, had it been permitted to have an expert ex-

    amine Robinson, that expert would have uncovered unfavorable facts. But cer-

    tainly that does not mean that defense counsel may, consistent with their con-

    stitutional obligations, cede the field.

        Dr. Huckabee offers a credible and trustworthy alternative to the State’s

    narrative. Her acknowledgment that Robinson was angry and suspicious—

    which the Director finds damning, Ans. 56—coincides in a small way with the

    State’s narrative. However, the coincidence lends credibility to her opinion that

    he was not a monster. Huckabee’s report does not ignore facts. But, where Dr.

    Allen saw something that was barely human, Huckabee, a trained profes-

    sional, saw remorse, depression, trauma, and fragility.

        The subtext of the Director’s argument appears to be that the State mar-

    shaled such a strong case against Robinson that any defense was futile. 10 The

    Director’s premise must be rejected. Evidence offered in a capital trial inevita-

    bly has both aggravating and mitigating aspects; the defendant in such a trial

    is nearly always a broken individual. See Penry v. Lynaugh, 492 U.S. 302, 324




        10 For example, the Director suggests that, although Dr. Huckabee testified that,
    in her view, Robinson did not have a conduct disorder before the age of 15, all 12 jurors
    were “likely” to have concluded on their own that he did, based on his truancy. Ans.
    57. The Director’s confidence in the power of its largely untested dangerousness case
    should be resisted.




                                               37
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 50 of 72 PageID #: 12560




    (1989). A juror may see that a fact such as anger makes it more likely that the

    defendant poses a continuing danger. But she may also look to the reasons for

    that anger—in Robinson’s case, many of those reasons were beyond his control.

    See Williams v. Taylor, 529 U.S. 362, 398 (2000) (new evidence “may not have

    overcome a finding of future dangerousness,” but it “might well have influenced

    the jury’s appraisal of [defendant’s] moral culpability”). And she may also con-

    sider testimony from experts, and arguments from defense counsel, that the

    anger is treatable. At base, the Director’s argument suggests that, if evidence

    is subject to two interpretations, a defense attorney can be excused for leaving

    it only to consider harmful evidence. That suggestion has the role of defense

    counsel completely backward and should be rejected.

        The Court should also reject the Director’s suggestion that trial counsel’s

    cross examination of Dr. Allen adequately addressed these issues. See Ans. 49

    n.27; see also id. at 58 n.32 (experts Eden and Murrie could not have withstood

    cross examination). Trial counsel did not test Allen’s score, which rested on

    answers to questions that the doctor could not have known without personally

    interviewing Robinson. Nor did trial counsel present evidence that its expert

    had come up with a much lower score. And, critically, cross-examination did

    not elicit testimony of alternative, treatable diagnoses, or produce a description

    of Robinson that a jury could have sympathized with—poorly parented, trau-

    matized, depressed, anxious, and on a path that could have been reversed had




                                           38
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 51 of 72 PageID #: 12561




    he been given a chance. Even the best cross-examination could not have elic-

    ited such testimony. Only a defense expert such as Dr. Huckabee would have

    provided it, and defense counsel did not produce one.

    VII. TRIAL COUNSEL WERE INEFFECTIVE FOR FAILING TO INVESTIGATE AND
         PRESENT EVIDENCE ABOUT ROBINSON’S SEROUS SLEEP DEPRIVATION.
         (PET. CLAIM V(B)(1))

        Dr. Huckabee diagnosed Robinson with severe sleep deprivation. Orig. Pet.

    Ex. 19 at 28–30. Robinson claims that trial counsel should have hired a sleep

    expert to explain the effect lack of sleep had on him. Pet. 61–62. This claim is

    not procedurally barred. The claim was not raised by trial counsel, and habeas

    counsel’s failure to make the claim excuses any default. Martinez, 566 U.S. at

    17–19.

        The Director argues that counsel were not ineffective because state habeas

    counsel did not identify the claim “after an extensive investigation and consul-

    tation with mental health experts.” Ans. 72. Again, the Director has things

    backward. Neither trial nor habeas counsel investigated sleep deprivation.

    “‘[S]trategic choices made after less than complete investigation are reasonable

    precisely to the extent that reasonable professional judgments support the lim-

    itations on investigation.’” Hinton v. Alabama, 571 U.S. 263, 274 (2014) (quot-

    ing Strickland, 466 U.S. at 690–91). Thus, that neither trial nor habeas counsel

    failed to identify sleep deprivation is not proof that it did not exist; it is evi-

    dence that counsel were ineffective. As Robinson has pointed out, his chronic




                                            39
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 52 of 72 PageID #: 12562




    lack of sleep, throughout the formative years of his life, practically leaps from

    the record. See Pet. 51–53.

        The Director also argues that Dr. Candice Alfano’s testimony that Robin-

    son suffered severe sleep deprivation is “double edged,” because her finding

    that Robinson is still suffering sleep loss would have hurt his future-danger-

    ousness argument. Ans. 74. The Texas capital sentencing scheme does not per-

    mit future dangerousness evidence to be weighed against mitigating evidence.

    TEX. CODE CRIM. PROC. Art. 37.071(b). A capital jury may determine there is

    sufficient mitigating evidence to warrant a sentence of life, notwithstanding

    evidence that the defendant poses a future danger. In this case, Robinson’s

    chronic sleep loss, and the damage it caused, were not the result of choices he

    made; he was the victim of his mother’s choices. Under such circumstances, a

    single juror might have found him less culpable and voted for a life sentence.

    VIII. TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO INVESTIGATE
          ADOLESCENT BRAIN DEVELOPMENT. (PET’S CLAIM VI, VII)

        The Eighth Amendment forbids executing persons who committed their

    crimes as juveniles—which the Supreme Court has defined as those below 18

    years old. Roper v. Simmons, 543 U.S. 551, 568 (2005). Because juveniles are

    less culpable and more redeemable than adult offenders, “it is less supportable

    to conclude that even a heinous crime committed by a juvenile is evidence of




                                           40
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 53 of 72 PageID #: 12563




    irretrievably depraved character.” Roper, 543 U.S. at 564–68; Pet. 68–69. Rob-

    inson argues, as he did before the state habeas court, that Roper’s holding

    should be extended to young adults like Robinson, who committed his offense

    when he was 18 and who, in all ways, typifies the juvenile defendant described

    by the Roper Court. See Cruz v. United States, No. 3:11-cv-00787-JCH, 2018

    WL 1541898, at *25 (D. Conn. Mar. 29, 2018) (based on national consensus and

    new scientific evidence, prohibition of life-without-parole sentence on juveniles

    applies to those who committed their offense at age 18). Robinson also argues

    that trial counsel were ineffective for failing to adequately raise Robinson’s use

    and brain development.

        A. Robinson’s claim is unexhausted.

        Although state habeas counsel presented this claim to the state court, that

    court did not fully resolve it. In dissenting from the majority opinion denying

    Robinson’s habeas petition, Justice Alcala noted two deficiencies in the court’s

    decision. First, the court had rejected the claim because it had been litigated

    on direct appeal, but the default principle relied upon “is inapplicable to situ-

    ations where, as here, extra-record development is necessary to establish a

    claim.” Ex Parte Robinson, No. WR-81,583-01, 2016 WL 6610373, at *6 (Alcala,

    J., dissenting). Second, the court “did not actually analyze the substance of

    [Robinson’s] arguments,” because it merely relied on precedent without ac-

    counting for evolving standards of decency. Id. (noting “an examination of the




                                           41
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 54 of 72 PageID #: 12564




    constitutionality of the death penalty must look to “evolving standards of de-

    cency” to determine “which punishments are so disproportionate as to be cruel

    and unusual,” “it is entirely possible that, in light of recent shifts in societal

    views about the death penalty, that punishment is no longer constitutionally

    permissible”). See also Ex Parte Murphy, 495 S.W. 3d 282, 286 (Tex. Crim. App.

    2016) (Alcala, J., concurring and dissenting) (quoting Roper, 543 U.S. 551 at

    561).

        A state procedural bar is adequate to bar federal habeas review only if it

    “is firmly established and regularly followed at the time it is applied.” Walker

    v. Martin, 562 U.S. 307, 316 (2011). Here, the court of criminal appeals held

    that Robinson’s claim was procedurally barred because it had been addressed

    on direct appeal. Ex Parte Robinson, No. WR-81,583-01, 2016 WL 6610373, at

    *5. But, as Justice Acala pointed out, that bar is not regularly applied by Texas

    courts when, as in Robinson’s case, extra-record development was required.

    Indeed, the Texas Court of Criminal Appeals, sitting en banc, expressly stated

    that it should not be applied in such cases. Ex Parte Torres, 943 S.W.2d 469,

    475 (Tex. Crim. App. 1997) (en banc).

        In addition, it would be a fundamental miscarriage of justice to apply a bar

    in this case. See Coleman, 501 U.S. at 750. When, as here, “a state appellate

    court is divided on the merits of the constitutional question” it is entitled to

    federal review. Cf. Rhoades v. Davis, 852 F.3d 422, 429 (5th Cir. 2017); Jones




                                            42
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 55 of 72 PageID #: 12565




    v. Basinger, 635 F.3d 1030, 1040 (7th Cir. 2011). As demonstrated below, sci-

    ence, practice, and societal norms suggest that executing defendants who com-

    mitted their offense at age 18 is unconstitutional. Failing to acknowledge this

    fact means continuing to execute individuals whose brains were unformed and

    less able than the adult brain to resist impulses or peer pressure. In Robinson’s

    case, these facts are compounded by inadequate parenting, trauma, and sleep

    deprivation. It is unjust to permit his sentence to stand.

        Finally, the Director’s claim that Robinson’s arguments are barred by

    Teague v. Lane, 489 U.S. 288 (1989), must be rejected. Teague’s retroactivity

    bar does not apply to new rules that prohibit “a certain category of punishment

    for a class of defendants because of their status or offense.” O’Dell v. Nether-

    land, 521 U.S. 151, 157 (1997).

        B. The death penalty is unconstitutional as applied to Robinson.

        The Roper Court recognized that the traits that distinguish juveniles from

    adults do not disappear at 18. Id. at 574. Robinson has set out in detail the

    consensus of medical experts that the cutoff for juvenile brain development

    should be greater than 18. Pet. 71; see also John H. Blume, Lindsey S. Vann,

    and Amelia Courtney Hritz, Death by Numbers: Why Evolving Standards Com-

    pel Extending Roper’s Categorical Ban Against Executing Juveniles from 18 to

    21, TEX. L. REV. (forthcoming Spring 2019), available at https://pa-

    pers.ssrn.com/sol3/papers.cfm?abstract_id=3341438##10–11         (last   accessed




                                           43
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 56 of 72 PageID #: 12566




    Apr. 29, 2019). Developments in neuroscience since Roper demonstrate that

    “impulsivity, a tendency to engage in high-risk behavior, a strong susceptibil-

    ity to peer pressure, and a high degree of personality plasticity characterize

    people up to the age of 21.” Id. at 11–12. Indeed, at around age 21, brain volume

    begins to increase “dramatically,” permitting different regions of the brain to

    communicate with one another, suggesting that brains before 21 are “poorly

    integrated.” Id. at 12.

        Evolving standards and national consensus support applying Roper to

    those who were 18 at the time of their offense. See Roper, 543 U.S. at 567 (one

    indicia of consensus is infrequency of punishment). A 2017 Report by the

    United States Sentencing Commission indicates that only one of 96 offenders

    who received life sentences was 18. United States Sentencing Commission,

    Youthful Offenders in the Federal System, Fiscal Years 2010 to 2015, at 15,

    available at https://www.ussc.gov/sites/default/files/pdf/research-and-publica-

    tions/research-publications/2017/20170525_youthful-offenders.pdf      (last   ac-

    cessed May 5, 2019). The ABA has recommended that the death penalty not be

    imposed on any person who was 21 or younger at the time of the offense. See

    American Bar Journal, Resolution 111, Report to the House of Delegates, avail-

    able           at           https://www.americanbar.org/content/dam/aba/im-

    ages/abanews/mym2018res/111.pdf (last accessed May 5, 2019). Most signifi-




                                           44
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 57 of 72 PageID #: 12567




    cantly, the number of persons executed for offenses committed at age 18 is de-

    clining. Since Roper, only about four-and-a-half percent of all those sentenced

    to death were 18 at the time of their offense. John H. Blume, Lindsey S. Vann,

    and Amelia Courtney Hritz, Death by Numbers: Why Evolving Standards Com-

    pel Extending Roper’s Categorical Ban Against Executing Juveniles from 18 to

    21, TEX. L. REV.

            Trial counsel were ineffective.

        The state courts unreasonably found trial counsel had been effective, not-

    withstanding their failure to adequately litigate Robinson’s youth and brain

    development. The Director contends the courts were correct, because trial

    counsel relied on strategy in failing to call an expert and that, in any event,

    their cross-examination of Dr. Allen was sufficient to educate the jury about

    Robinson’s cognitive age at the time of the offense. These arguments should be

    rejected. Trial counsel became aware of the adolescent-brain issue late, and

    their ineffectiveness was due to inattentiveness, not strategy. See Orig. Pet.

    Ex. 2 at 158. And, their cross examination of Dr. Allen did not did make up for

    their professional lapses.

        The Director again cites trial counsel’s belief that their medical experts

    should not be called as evidence that they neglected juvenile brain develop-

    ment for strategic reasons. Ans. 75. The record shows some support for the

    argument that trial counsel were fearful of a personality-disorder diagnosis




                                          45
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 58 of 72 PageID #: 12568




    and therefore did not pursue any affirmative mental-health evidence. 11 How-

    ever, to the extent that counsel acted based on strategy rather than expedience,

    that strategy was unreasonable. It is unreasonable to counter a devastating

    narrative with silence. And silence was not, contrary to the Director’s argu-

    ment, required. To present evidence of juvenile brain development, trial coun-

    sel were not required to call an expert who had examined Robinson. See Ans.

    75. Trial counsel could have called an expert, such as Dr. Kraus, to testify about

    adolescent brain development generally, without examining Robinson.

        An expert on juvenile brain development may have been able to overcome

    implicit biases about black juvenile offenders. Black youth are overrepresented

    at every stage of the juvenile justice system. And, biases extend beyond the

    question of who should be arrested or who is guilty and who is innocent. They

    “distort findings of maturity, sophistication, future dangerousness, and sever-

    ity of punishment.” Robin Walker Sterling, Children are Different: Implicit

    Bias, Rehabilitation, and the “New” Juvenile Jurisprudence,” 46 LOY. L.A. L.

    REV. 1019, 1066–68 (2013).

        It was also ineffective to rely on cross-examination of the State’s witness

    to educate the jury about important medical science. On cross-examination,




        11 In part, this strategy was unreasonable because the ASPD diagnosis was in-
    correct.




                                           46
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 59 of 72 PageID #: 12569




    Dr. Allen conceded that the brain continues to develop until 25. 34 RR Trial

    168. That development, Dr. Allen admitted, includes the ability to control im-

    pulses and make future plans. Id. at 168–69. But counsel did not elicit from

    Dr. Allen—nor is it clear that the doctor was qualified to testify about—evi-

    dence regarding the capacity for a juvenile to change or any evidence regarding

    why delayed development might make a juvenile less culpable. Nor did counsel

    elicit testimony regarding how trauma and sleep deprivation might further de-

    lay brain development. Nor, after the State elicited damaging “psychopathy”

    testimony from Dr. Allen, did trial counsel inquire whether questions about

    remorse and risk-taking behavior might be affected by a defendant’s brain age.

    Cross-examination of the State’s witness did nothing to link brain science to

    the development and circumstances of trial counsels’ 19-year-old client who

    had suffered sleep deprivation since before he was ten years old.

        The importance of an expert, especially on medical and psychological ques-

    tions, cannot be underestimated. See, e.g., Ake, 470 U.S. at 80–81 (discussing

    importance of psychiatric testimony); Skaggs v. Parker, 235 F.3d 261, 272 (6th

    Cir. 2000) (citing Ake). In an adversarial system, it is especially important to

    have an expert who has been retained by the defense team, as opposed to the

    prosecutor’s team. Even if the expert does not meet the defendant face-to-face,

    defense counsel can share both their impressions of him and what they have




                                          47
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 60 of 72 PageID #: 12570




    learned in investigating mitigation. Thus, a team expert is able to tie her opin-

    ions to the facts and draw from the impressions counsel have gathered through

    face-to-face contact. See Russell Stetler, Mental Health Evidence and the Cap-

    ital Defense Function: Prevailing Norms, 82 UMKC L. Rev. 407, 409 (2014) (in

    spite of skepticism about defense experts, “only an expert is likely to be able to

    provide an overview of the factors that shaped the client over the course of his

    life and to offer an empathic framework for understanding the resultant disor-

    ders and disabilities”).

    IX.    THE STATE COURTS’ REJECTION OF ROBINSON’S IAC CLAIMS
           REGARDING EVIDENCE OF MRS. ZABOKRTSKY’S SEXUAL ASSAULT IS
           UNREASONABLE.

          It is undisputed that Robinson did not commit, participate, or otherwise

    play a role in Travion Young’s sexual assault of Mrs. Zabokrtsky. See Ex Parte

    Robinson, No. 81,582-01, 2016 WL 6610373, at *4; see also, e.g., 26 RR 121–25

    (Mrs. Zabokrtsky’s testimony establishes that only one person sexually as-

    saulted her); 29 RR 130–32 (testing confirmed that Young was the only DNA

    match). It is also undisputed that Robinson’s trial was for “[i]ntentionally

    caus[ing] the death of an individual,” not for sexual assault. 1 CR 2. Neverthe-

    less, the State’s case against Robinson at both stages of trial was nearly sub-

    sumed by its gratuitous evidence regarding the assault. Robinson argues that

    his trial attorneys were ineffective for failing to seek exclusion of extensive

    evidence about the assault, or to seek limiting instructions upon introduction




                                           48
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 61 of 72 PageID #: 12571




    of that evidence. Pet. 92–95. The Director responds that the first claim was

    reasonably resolved by the state courts and that the second is defaulted. The

    Director is wrong.

               The state courts’ findings that trial counsel were not inef-
               fective for failing to object to the assault evidence were un-
               reasonable.
        The state habeas courts were wrong to find that trial counsels’ failure to

    object to the evidence and arguments was based on reasonable interpretations

    of state law and not ineffective. The Director again relies on Charles to argue

    that, because these decisions were based on state law, they are unreviewable.

    Ans. 78–79. But, the state courts’ interpretation of Texas law, especially inso-

    far as admissibility at sentencing is concerned, was not in effect at the time of

    Robinson’s trial. See Strickland, 466 U.S. at 689 (effectiveness is assessed in

    light of performance at time of trial). The state courts’ application of novel and

    unforeseen law resulted in an unreasonable application of Strickland. Moreo-

    ver, allowing this highly prejudicial testimony to consume Robinson’s capital

    trial was so egregious that it violated Robinson’s due process right to a fair

    trial—a federal protection.


            1. The evidence was inadmissible at trial or sentencing.

        As Robinson has argued, Young’s sexual assault of Mrs. Zabokrtsky was

    not same-transaction contextual evidence; it was an extraneous offense and




                                           49
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 62 of 72 PageID #: 12572




    therefore inadmissible at trial. See Pet. 93–94. This is so because the State

    failed to establish that Young’s sexual assault of Mrs. Zabokrtsky—the extra-

    neous offense in question—could be attributed to Robinson, either directly or

    indirectly. See Ex Parte Robinson, No. 81,582-01, 2016 WL 6610373, at *4. Fur-

    ther, a reading of the record in this case demonstrates how the intrinsic-evi-

    dence rule can be misused without careful attention to the rule’s function.

    Texas courts permit contextual evidence as an exception to the extrinsic-act

    rule “where such testimony is necessary to a jury’s understanding of the in-

    stant offense.” Moore v. State, 165 S.W.3d 118, 122–23 (Tex. App.—Ft. Worth

    2005, no pet.) The reason for its admissibility is that “in narrating the one [of-

    fense] it is impracticable to avoid describing the other, and not because the

    other has any evidential purpose.” Id. (quoting Mayes v. State, 816 S.W.2d 79,

    86 n.4) (Tex. Crim. App. 1991)). The State should not be permitted to rely on

    the intrinsic-evidence exception when so much of its evidence was neither nec-

    essary for the jury to understand the charged murder nor so inextricably inter-

    twined with the murder evidence that the murder narrative could not practi-

    cably have been told without it. Plainly, for example, Mrs. Zabokrtsky’s exam-

    ination was neither necessary nor inextricably intertwined with her husband’s

    killing. In concluding that all of the assault evidence was intrinsic, the state

    courts applied novel and unforeseeable law, rendering the state habeas courts’

    application of Strickland unreasonable.




                                           50
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 63 of 72 PageID #: 12573




             2. The evidence was inadmissible at sentencing.

        Even if the Director is correct about the evidence offered at the trial, the

    state courts were unambiguously incorrect in holding that the evidence was

    admissible, as a state-law matter, at the punishment phase. At punishment,

    the State presented evidence of the impact Young’s sexual assault had on Mrs.

    Zabokrtsky and her family. See Pet. 94–95. And the State used this evidence,

    along with the trial evidence about the assault, to ask for a death sentence

    based on what happened to Mrs. Zabokrtsky rather than what happened to her

    husband. The prosecutor told the jurors that they should find Robinson a fu-

    ture danger because “not only was Cortné Robinson responsible for the capital

    murder of Frank Zabokrtsky . . . he’s also responsible for . . . the aggravated

    sexual assault of Mrs. Zabokrtsky.” Id. at 18; see also id. at 72. Nowhere was

    the improper plea for death more clear than when the prosecutor neatly flipped

    the tables, asking for a sentence of death because it was what Mr. Zabokrtsky

    would have wanted to vindicate his wife’s assault: “[w]hat do you think [Mr.

    Zabokrtsky’s] answer would have been [to the mitigation question] as he

    hear[d] [Young] raping his wife on the bathroom floor? Do you think his answer

    was yes?” 36 RR at 69–70. 12




        12A death sentence is disproportionate to, and may not be imposed to punish a
    defendant for, rape. Coker v. Georgia, 433 U.S. 584, 592 (1977).




                                           51
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 64 of 72 PageID #: 12574




        Under Texas law, use of the evidence was improper at sentencing. It was

    inadmissible as extrinsic-act evidence. Texas Code of Criminal Procedure 37.07

    permits extrinsic-offense evidence “if it is shown beyond a reasonable doubt . . .

    to have been committed by the defendant.” TEX. CODE CRIM. PROC. ANN. Art.

    37.07, § 3(a); Harris v. State, 827 S.W.2d 949, 961 (Tex. Crim. App. 1992) (in-

    ternal citations omitted).

        Same-transaction evidence may be admitted at sentencing, but there, a

    limiting instruction is required. Fields v. State, 1 S.W.3d 687, 688 (Tex. Crim.

    App. 1999); Moore, 165 S.W.3d at 125 (citing King v. State, 125 S.W.3d 517,

    519–20 (Tex. Crim. App. 2003) (Cochran, J., concurring in refusal of appellant’s

    petition for discretionary review)). For the same reasons cited above, Robinson

    contends that the evidence at sentencing went well beyond same-transaction

    evidence. But, even if it did not, a limiting instruction was required, and de-

    fense counsel did not seek one. 13

        The Director suggests that trial counsel were not ineffective for failing to

    seek a limiting instruction, and the limiting instruction given to the jury re-

    garding Robinson’s criminal responsibility for Young’s conduct was sufficient




        13Robinson is not procedurally defaulted on this claim. See Martinez, 566 U.S. at
    17. The claim was not raised at trial, and state habeas counsel failed to raise it as
    well.




                                             52
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 65 of 72 PageID #: 12575




    Ans. 93. This is incorrect. Trial counsel should have sought the following lim-

    iting instruction:

        The State has introduced evidence of extraneous crimes or bad acts
        other than the one charged in the indictment in this case. This evidence
        was admitted only for the purpose of assisting you, if it does, in deter-
        mining the proper punishment for the offense for which you have found
        the defendant guilty. You cannot consider the testimony for any pur-
        pose unless you find and believe beyond a reasonable doubt that the
        defendant committed such other acts, if any, were committed. 14

    This instruction makes clear that the jury could not consider the assault unless

    Robinson himself committed it. The instruction given to Robinson’s jury was

    not only inadequate, it was misleading. It permitted the jury to hold Robinson

    responsible for the assault if he merely “encouraged, directed, aided, or at-

    tempted to aid” another in the offense. Thus, the jury was allowed to consider

    Young’s sexual assault of Mrs. Zabokrtsky in determining whether Robinson

    was death-worthy even though Robinson did not perpetrate the assault.

              3. The extraneous-offense evidence at both trial and sentenc-
                 ing violated Robinson’s due process guarantee of a fair sen-
                 tencing proceeding.

        Finally, regardless of the correctness of the state courts’ determination

    about Texas law, trial counsel were required to object because the admission




        14   Texas Crim. Jury Charges § 4:400, Extraneous Offenses (2009).




                                              53
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 66 of 72 PageID #: 12576




    of this evidence—especially given its length and graphic detail—violated Rob-

    inson’s federal due process right to a fair trial. Same-transaction contextual

    evidence certainly allows the jury to understand the context and complete cir-

    cumstances surrounding the offense. But this justification is not without limit.

    “Evidence about the victim and survivors, and any jury argument predicated

    on it, can of course be so inflammatory as to risk a verdict impermissibly based

    on passion, not deliberation.” Payne v. Tennessee, 501 U.S. 808, 836 (1991)

    (Souter, J., concurring) (internal citations omitted). And, “there is a traditional

    guard against the inflammatory risk, in the trial judge’s authority and respon-

    sibility to control the proceedings consistently with due process, on which

    grounds defendants may object and, if necessary, appeal.” Id. (citing Darden v.

    Wainwright, 477 U.S. 168, 178–83 (1986)).

        This is such a case. Robinson’s trial, as a whole, was replete with graphic

    evidence of Young’s violent sexual assault of Mrs. Zabokrtsky, and the State

    was able to shift the jury’s focus to that assault as the jury assessed whether

    Robinson was a future danger and whether mitigating facts required a sen-

    tence of life, not death. Due process required that Young’s sexual assault of

    Mrs. Zabokrtsky be excluded from Robinson’s trial. Trial counsel’s failure to

    seek exclusion or any limitation was ineffective.




                                            54
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 67 of 72 PageID #: 12577




    X.    ROBINSON WAS DENIED DUE PROCESS AND EQUAL PROTECTION OF THE
          LAW WHEN THE PROSECUTOR STRUCK AFRICAN-AMERICAN VENIRE
          MEMBERS BECAUSE OF THEIR RACE. (PET’S CLAIM IX)

         Robinson argues that trial counsel were ineffective because they failed to

    object to two race-based peremptory strikes. Pet. 78–88. This claim was not

    pursued by state habeas counsel and, accordingly, any procedural bar is ex-

    cused. Martinez, 566 U.S. at 17–19.

         Contrary to the Director’s arguments, had trial counsel objected under Bat-

    son v. Kentucky, 476 U.S. 79 (1986), and litigated the claim or had state habeas

    counsel raised the issue, there is a substantial likelihood that the challenge

    would have succeeded. As discussed in the Original Petition, the State used a

    disproportionate number of strikes against black prospective jurors. An analy-

    sis of the State’s proffered reasons for its strikes, which were inaccurate and/or

    applied differently to accepted jurors, demonstrates that the State excluded

    individual panelists on the basis of race. See Pet. 82–88.

         The Director asserts that Robinson has not shown that the state’s strikes

    were racially motivated. See Ans. 83–94. She argues that, because Robinson

    has not provided all the juror questionnaires and information cards, Robinson

    cannot prove the State’s admission at trial that it struck 50 percent (two of

    four) of the African-Americans on the panel. See Ans. 80 n.44. As an initial

    matter, because this was the State’s admission, and not Robinson’s allegation,

    any burden of proof on the question should belong to the State. Moreover, this




                                           55
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 68 of 72 PageID #: 12578




    Court is not barred from considering the racial composition of the venire in

    evaluating Robinson’s Batson claim simply because the race of each prospec-

    tive juror was not expressly entered into the state-court record. Hayes v. Tha-

    ler, 361 F. App’x 563, 574 n.8 (5th Cir. 2010).

        Robinson’s Batson claim succeeds on the merits. As Robinson has demon-

    strated, there were (1) stark statistical differences in the State’s use of per-

    emptory strikes; (2) repeated factual inaccuracies in the reasons proffered by

    the State; and (3) otherwise inexplicable differential treatment of similarly sit-

    uated white and non-white panelists See Pet. 82–88.

        The Director’s argument that the State’s first reason to strike Nancy Moore

    was her opposition to the death penalty is not supported by the record. 24 RR

    26–28, 31. The Director asserts that “opposition to the death penalty” is a valid,

    race-neutral reason for a peremptory strike. Ans. 88. But Moore did not say

    she was opposed to the death penalty. She initially said she would have to be

    “100 percent” to impose a death sentence. 10 RR. 118. Then, upon further in-

    quiry, she said total certainty was not required and that she could follow the

    law. The record is thus clear that Ms. Moore had mixed feelings about the

    death penalty, not that she opposed it. Id. Uncertainty about the death penalty

    does not make a person unwilling to impose it. Rather, it means the person

    does not have a predisposed view; the prospective juror is, in other words, un-

    biased. In Witherspoon v. Illinois, 391 U.S. 510, 519 (1968), the Supreme Court




                                           56
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 69 of 72 PageID #: 12579




    stated that “a man who opposes the death penalty, no less than one who favors

    it, can make the discretionary judgment entrusted to him by the State and can

    thus obey the oath he takes as a juror.” As Moore told both defense counsel and

    the prosecutor, she could follow the law. 10 RR.123. Thus, she was no different

    from white jurors who expressed understandable caution about imposing the

    ultimate sentence. Those jurors said their answers on punishment would de-

    pend upon the facts. See Ans. 90. That is what the law requires, and Moore

    said she would follow the law.

        As for the second reason for striking Moore, that she worked for a law firm,

    the Director’s response proves too much. The Director states that “[a] prosecu-

    tor could reasonably want to strike a veniremember who might have precon-

    ceived notions about the law that might influence other jurors.” Ans. 92. But

    that was not the reason the prosecutor gave. 15 And, more important, “precon-

    ceived notions about the law” could arise from any number of circumstances—

    from employment with a law firm, to, as with juror Leleko, employment with

    CASA, or to a recent binge-watching of The Good Wife. The prosecutor did not




        15 In fact, because her experience was in civil law, the State had actually made
    the opposite claim, stating that she would not be familiar with the “criminal aspect”
    and terms in the case. 10 RR 111.




                                             57
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 70 of 72 PageID #: 12580




    make inquiries tailored to root out arm-chair lawyers. Its reason for striking

    Moore was pretextual.

        The Director’s argument that its reason for striking Debra Johnson was an

    “unquestionably credible race-neutral basis for a peremptory challenge” is not

    supported by the record. Ans. 93–94. The State’s reason for striking Johnson

    was that she failed to report that her daughter had been a victim of sexual

    assault. 24 RR Trial 28–30. This reason was a pretext for discrimination. Like

    Juror Martin’s parents, who were given hot checks, and Juror Burkhalter’s

    wife, who was a victim of stalking, Juror Johnson’s daughter was a victim of a

    crime. Yet, the prosecutors never questioned Johnson, Martin, or Burkhalter,

    about their experiences with, or opinions about, the sheriff’s department or the

    district attorney’s office, and they only struck Johnson, the African American

    juror. More importantly, the prosecutor’s explanation regarding Johnson con-

    tradicted their trial strategy. See Miller-El v. Dretke, 545 U.S. 231, 247 (2005)

    (soundness of prosecutor’s reasons depends, among other things, on “whether

    the proffered rationale has some basis in accepted trial strategy”). The prose-

    cution heavily relied on Mrs. Zabokrtsky’s sexual assault to convict Robinson

    of capital murder. Johnson was the outcry witness for her daughter’s rape. As

    the outcry to her daughter’s rape, Johnson “should have been an ideal juror in

    the eyes of a prosecutor seeking a death sentence, and the prosecutor’s expla-




                                           58
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 71 of 72 PageID #: 12581




    nations for the strike cannot reasonably be accepted.” Id. at 247. The prosecu-

    tion’s purported grounds for striking both Ms. Moore and Ms. Johnson were

    pre-textual.


                                  CONCLUSION

        For these reasons, Robinson asks that his petition be granted.

    Respectfully submitted.

                                      MAUREEN SCOTT FRANCO
                                      Federal Public Defender

                                       s/ Donna F. Coltharp
                                       DONNA F. COLTHARP
                                       Deputy Federal Public Defender
                                       Western District of Texas
                                       727 E. César E. Chávez Blvd., B-207
                                       San Antonio, Texas 78206-1205
                                       State Bar No.: 24001909
                                       (210) 472-6700
                                       (210) 472-4454 (Fax)
                                       Donna_Coltharp@fd.org


                                       s/ Marina-Thais Douenat
                                       MARINA-THAIS DOUENAT
                                       Assistant Federal Public Defender
                                       Western District of Texas
                                       727 E. César E. Chávez Blvd., B-207
                                       San Antonio, Texas 78206-1205
                                       State Bar No.: 00798310
                                       (210) 472-6700
                                       (210) 472-4454 (Fax)
                                       Marina_Douenat@fd.org

                                       Attorneys for Cortné Robinson




                                          59
Case 1:17-cv-00011-RWS Document 64 Filed 05/07/19 Page 72 of 72 PageID #: 12582




                            CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of May, 2019, I electronically filed the

    Petitioner’s Reply with the Clerk of Court using the CM/ECF system, which

    will send notification of such filing to:


        George A. d’Hemecourt
        Assistant Attorney General
        Office of the Attorney General
        P.O. Box 12548
        Austin, Texas 78711-2548




                                                 s/ Donna F. Coltharp
                                                 DONNA F. COLTHARP


                                                 s/ Marina-Thais Douenat
                                                 MARINA-THAIS DOUENAT

                                                 Attorneys for Cortné Robinson




                                                60
